Exhibit 10.2
PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
1.
Purposes of the Plan. The purposes of this Plan are:

•to attract and retain the best available personnel for positions of substantial
responsibility,
•to provide additional incentive to Employees, Directors and Consultants, and
•to promote the success of the Company’s business.
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.
2.
Definitions. As used herein, the following definitions will apply:

(a)“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(c)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.
(d)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.
(e)“Board” means the Board of Directors of the Company.
(f)“Change in Control” means the occurrence of any of the following events:
(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more


1

--------------------------------------------------------------------------------



than fifty percent (50%) of the total voting power of the stock of the Company
will not be considered a Change in Control; or
(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.


2

--------------------------------------------------------------------------------



Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(g)“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(h)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board, or a duly authorized committee of the
Board, in accordance with Section 4 hereof.
(i)“Common Stock” means the common stock of the Company.
(j)“Company” means Palo Alto Networks, Inc., a Delaware corporation, or any
successor thereto.
(k)“Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.
(l)“Director” means a member of the Board.
(m)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(n)“Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased


3

--------------------------------------------------------------------------------



or reduced. The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion.
(q)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market of The NASDAQ Stock Market, its Fair Market Value will be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the day of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(iii)For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock; or
(iv)In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(r)“Fiscal Year” means the fiscal year of the Company.
(s)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
(t)“Inside Director” means a Director who is an Employee.
(u)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(v)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(w)“Option” means a stock option granted pursuant to the Plan.
(x)“Outside Director” means a Director who is not an Employee.
(y)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.


4

--------------------------------------------------------------------------------



(z)“Participant” means the holder of an outstanding Award.
(aa)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(bb)“Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
(cc)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(dd)“Plan” means this 2012 Equity Incentive Plan.
(ee)“Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.
(ff)“Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.
a)“Restricted Stock Unit” means a bookkeeping entry representing an amount equal
to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(hh)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.
a)“Section 16(b)” means Section 16(b) of the Exchange Act.
a)“Service Provider” means an Employee, Director or Consultant.
(kk)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.
(ll)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.
(mm)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.
Stock Subject to the Plan.

(a)Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 10,000,000 Shares,


5

--------------------------------------------------------------------------------



plus (i) any Shares that, as of the Registration Date, have been reserved but
not issued pursuant to any awards granted under the Company’s 2005 Equity
Incentive Plan, as amended (the “2005 Plan”) and are not subject to any awards
granted thereunder, and (ii) any Shares subject to stock options or similar
awards granted under the 2005 Plan that, after the Registration Date, expire or
otherwise terminate without having been exercised in full and Shares issued
pursuant to awards granted under the 2005 Plan that, after the Registration
Date, are forfeited to or repurchased by the Company, with the maximum number of
Shares to be added to the Plan pursuant to clauses (i) and (ii) equal to
9,000,000 Shares. The Shares may be authorized, but unissued, or reacquired
Common Stock.
(b)Automatic Share Reserve Increase. The number of Shares available for issuance
under the Plan will be increased on the first day of each Fiscal Year beginning
with the 2014 Fiscal Year, in an amount equal to the least of
(i) 8,000,000 Shares, (ii)  4.5% of the outstanding Shares on the last day of
the immediately preceding Fiscal Year or (iii) such number of Shares determined
by the Board.
(c)Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or Stock
Appreciation Rights the forfeited or repurchased Shares), which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). With respect to Stock Appreciation Rights, only Shares
actually issued (i.e., the net Shares issued) pursuant to a Stock Appreciation
Right will cease to be available under the Plan; all remaining Shares under
Stock Appreciation Rights will remain available for future grant or sale under
the Plan (unless the Plan has terminated). Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan; provided, however, that
if Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used to pay the exercise price of an Award or to satisfy
the tax withholding obligations related to an Award will become available for
future grant or sale under the Plan. To the extent an Award under the Plan is
paid out in cash rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment as provided in Section
13, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable


6

--------------------------------------------------------------------------------



under Section 422 of the Code and the Treasury Regulations promulgated
thereunder, any Shares that become available for issuance under the Plan
pursuant to Sections 3(b) and 3(c).
(d)Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.
Administration of the Plan.

(a)Procedure.
(i)Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii)Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:
(i)to determine the Fair Market Value;
(ii)to select the Service Providers to whom Awards may be granted hereunder;
(iii)to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)to approve forms of Award Agreements for use under the Plan;
(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;


7

--------------------------------------------------------------------------------



(vi)to determine the terms and conditions of any, and to institute any Exchange
Program;
(vii)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;
(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;
(ix)to modify or amend each Award (subject to Section 18 of the Plan), including
but not limited to the discretionary authority to extend the post-termination
exercisability period of Awards and to extend the maximum term of an Option
(subject to Section 6(b) of the Plan regarding Incentive Stock Options);
(x)to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 14 of the Plan;
(xi)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
(xii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and
(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Shares and Performance Units may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees.
6.Stock Options.
(a)Limitations. Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted.


8

--------------------------------------------------------------------------------



The Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.
(b)Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
(c)Option Exercise Price and Consideration.
(i)Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1)        In the case of an Incentive Stock Option
(A)        granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.
(B)        granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.
(2)        In the case of a Nonstatutory Stock Option, the per Share exercise
price will be no less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.
(3)        Notwithstanding the foregoing, Options may be granted with a per
Share exercise price of less than one hundred percent (100%) of the Fair Market
Value per Share on the date of grant pursuant to a transaction described in, and
in a manner consistent with, Section 424(a) of the Code.
(ii)Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.


9

--------------------------------------------------------------------------------



(iii)Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note, to the extent
permitted by Applicable Laws, (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option will be exercised and provided that
accepting such Shares will not result in any adverse accounting consequences to
the Company, as the Administrator determines in its sole discretion;
(5) consideration received by the Company under a broker-assisted (or
other) cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.
(d)Exercise of Option.
(i)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.
An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.


10

--------------------------------------------------------------------------------



(ii)Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.
(iii)Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.
(iv)Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately


11

--------------------------------------------------------------------------------



revert to the Plan. If the Option is not so exercised within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.
7.
Restricted Stock.

(a)Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.
(c)Transferability. Except as provided in this Section 7 or the Award Agreement,
Shares of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.
(d)Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
(f)Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.
(g)Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.
(h)Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.


12

--------------------------------------------------------------------------------



8.
Restricted Stock Units.

(a)Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an AwardAgreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.
(b)Vesting Criteria and Other Terms. The Administrator will set vesting criteria
in its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant. The Administrator may set vesting criteria based upon the
achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its discretion.
(c)Earning Restricted Stock Units. Upon meeting the applicable vesting criteria,
the Participant will be entitled to receive a payout as determined by the
Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(d)Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.
(e)Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
9.
Stock Appreciation Rights.

(a)Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.
(b)Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.
(c)Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.


13

--------------------------------------------------------------------------------



(d)Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 6(b) relating to the maximum term and Section
6(d) relating to exercise also will apply to Stock Appreciation Rights.
(f)Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
10.
Performance Units and Performance Shares.

(a)Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.
(b)Value of Performance Units/Shares. Each Performance Unit will have an initial
value that is established by the Administrator on or before the date of grant.
Each Performance Share will have an initial value equal to the Fair Market Value
of a Share on the date of grant.
(c)Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the


14

--------------------------------------------------------------------------------



Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
business unit or individual goals (including, but not limited to, continued
employment or service), applicable federal or state securities laws, or any
other basis determined by the Administrator in its discretion.
(d)Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.
(e)Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f)Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.
11.Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.
12.Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant,


15

--------------------------------------------------------------------------------



only by the Participant. If the Administrator makes an Award transferable, such
Award will contain such additional terms and conditions as the Administrator
deems appropriate.
13.
Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Section 3 of the Plan.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)Change in Control. In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, each outstanding
Award will be treated as the Administrator determines, including, without
limitation, that each Award be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. The Administrator will not be required to treat all
Awards similarly in the transaction.
In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met. In addition, if an Option
or Stock Appreciation Right is not assumed or substituted in the event of a
Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share


16

--------------------------------------------------------------------------------



subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Change in Control is not solely common stock of the successor corporation
or its Parent, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
an Option or Stock Appreciation Right or upon the payout of a Restricted Stock
Unit, Performance Unit or Performance Share, for each Share subject to such
Award, to be solely common stock of the successor corporation or its Parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the Change in Control.
Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
(d)Outside Director Awards. With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant (unless such resignation is at
the request of the acquirer), then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Award, including those Shares which would not otherwise
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse, and, with respect to Performance Units and Performance
Shares, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met.


17

--------------------------------------------------------------------------------



14.
Tax.

(a)Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b)Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
(c)Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator. To the extent that an
Award or payment, or the settlement or deferral thereof, is subject to Code
Section 409A the Award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Code Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A.
15.No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
16.Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined


18

--------------------------------------------------------------------------------



by the Administrator. Notice of the determination will be provided to each
Participant within a reasonable time after the date of such grant.
17.Term of Plan. Subject to Section 21 of the Plan, the Plan will become
effective upon the later to occur of (i) its adoption by the Board or (ii) the
business day immediately prior to the Registration Date. It will continue in
effect for a term of ten (10) years from the date adopted by the Board, unless
terminated earlier under Section 18 of the Plan.
18.
Amendment and Termination of the Plan.

(a)Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.
(b)Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
19.
Conditions Upon Issuance of Shares.

(a)Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
20.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue


19

--------------------------------------------------------------------------------



or sell such Shares as to which such requisite authority, registration,
qualification or rule compliance will not have been obtained.
21.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.




20

--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Notice of Grant of Stock Option (the “Notice of Grant”) and Terms and
Conditions of Stock Option Grant, attached hereto as Exhibit A (together, the
“Agreement”).
NOTICE OF STOCK OPTION GRANT
Participant:
 
 
Address:
 
 
 
 
 

Participant has been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Grant Number
 
 
 
Date of Grant
 
 
 
Vesting Commencement Date
 
 
 
Number of Shares Granted
 
 
 
Exercise Price per Share
 
$
 
Total Exercise Price
 
$
 
Type of Option
 
 
Incentive Stock Option
 
 
 
Nonstatutory Stock Option
Term/Expiration Date
 
 
 

Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:


1

--------------------------------------------------------------------------------





Twenty-five percent (25%) of the Shares subject to the Option shall vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option shall vest each month thereafter on
the same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each such date.
Termination Period:
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 13(c) of the Plan.
By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated below.


2

--------------------------------------------------------------------------------







PARTICIPANT
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
By
 
 
 
Print Name
 
Title
 
 
 
Address:
 
 
 
 
 
 
 
 



3

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.Grant of Option. The Company hereby grants to the Participant named in the
Notice of Grant (“Participant”) an option (the “Option”) to purchase the number
of Shares, as set forth in the Notice of Grant, at the exercise price per Share
set forth in the Notice of Grant (the “Exercise Price”), subject to all of the
terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an Incentive Stock Option, to the extent that it exceeds the
$100,000 rule of Code Section 422(d) it will be treated as a Nonstatutory Stock
Option (“NSO”). Further, if for any reason this Option (or portion thereof) will
not qualify as an ISO, then, to the extent of such nonqualification, such Option
(or portion thereof) shall be regarded as a NSO granted under the Plan. In no
event will the Administrator, the Company or any Parent or Subsidiary or any of
their respective employees or directors have any liability to Participant (or
any other person) due to the failure of the Option to qualify for any reason as
an ISO.
2.Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
3.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
4.Exercise of Option.
(a)Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.


4

--------------------------------------------------------------------------------





(b)Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by the
aggregate Exercise Price.
5.Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:
(a)cash;
(b)check;
(c)consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d)surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.
6.Tax Obligations.
(a)Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares. To the extent determined appropriate by the Company
in its discretion, it will have the right (but not the obligation) to satisfy
any tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
the Shares if such withholding amounts are not delivered at the time of
exercise.


5

--------------------------------------------------------------------------------





(b)Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant will immediately notify the Company in writing of
such disposition. Participant agrees that Participant may be subject to income
tax withholding by the Company on the compensation income recognized by
Participant.
(c)Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.
7.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
8.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT


6

--------------------------------------------------------------------------------





AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
9.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Palo Alto Networks, Inc. 3300
Olocott Street, Santa Clara, CA 95054, or at such other address as the Company
may hereafter designate in writing.
10.Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
11.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
12.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the purchase by, or issuance of Shares to, Participant (or his or
her estate) hereunder, such purchase or issuance will not occur unless and until
such listing, registration, qualification, rule compliance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company. The Company will make all reasonable efforts to meet
the requirements of any such state, federal or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange. Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.
13.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
14.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan


7

--------------------------------------------------------------------------------





as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any Shares
subject to the Option have vested). All actions taken and all interpretations
and determinations made by the Administrator in good faith will be final and
binding upon Participant, the Company and all other interested persons. No
member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
15.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
16.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
17.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
18.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Option.
19.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.
20.Governing Law. This Agreement will be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under


8

--------------------------------------------------------------------------------





this Option or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of Santa Clara County, California, or the federal courts
for the Northern District of California, and no other courts, where this Option
is made and/or to be performed.






9

--------------------------------------------------------------------------------






EXHIBIT B
PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Palo Alto Networks, Inc.
3000 Tannery Way
Santa Clara, CA 95054


Attention: ___________


(i)Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Palo Alto Networks, Inc. (the “Company”) under
and pursuant to the 2012 Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement dated ________ (the “Agreement”). The purchase price for the Shares
will be $_____________, as required by the Agreement.
(ii)Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.
(iii)Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.
(iv)Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.


1



--------------------------------------------------------------------------------





(v)Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.
(vi)Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to the Purchaser’s interest except by means of a writing
signed by the Company and Purchaser. This agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.


Submitted by:
 
Accepted by:
 
 
 
PURCHASER
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
By
 
 
 
Print Name
 
Its
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
Date Received









2



--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
AMENDMENT TO STOCK OPTION AWARD AGREEMENT


This Amendment to Stock Option Award Agreement (the “Amendment”) is made between
[_______] (“Participant”) and Palo Alto Networks, Inc. (the “Company”) as of the
date the last party signs the Amendment.
WHEREAS, pursuant to a Stock Option Award Agreement, including all ancillary
documents (the “Agreement”), on [_______], the Company granted Participant a
performance-based stock option under the Company’s 2012 Equity Incentive Plan
(the “Plan”) to purchase up to [_____] shares of the Company’s common stock (the
“Option”); and
WHEREAS, the Company and Participant desire to amend the Agreement to provide
the Participant with the opportunity to exercise the Option with respect to
unvested shares.
NOW, THEREFORE, Participant and the Company agree that the Agreement shall be
amended as follows:
1.    Early Exercise of Option. Exhibit A, Section 4(a) of the Agreement is
amended to read in its entirety as follows:
“(a) Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Agreement as follows:
(i)Subject to subsections 4(a)(ii) below, this Option may be exercisable during
its term to the extent vested in accordance with the Vesting Schedule set out in
the Notice of Grant and with the applicable provisions of the Plan and this
Agreement. This Option may not be exercised for a fraction of a Share.
(ii)Alternatively, at the election of Participant, this Option may be exercised
in whole or in part at any time as to Shares that have not yet vested (“Unvested
Shares”) as described in this Section 4(a)(ii). If the Option is exercised with
respect to vested Shares and Unvested Shares, then vested Shares will not be
subject to the Company’s repurchase right (as set forth in the Restricted Stock
Purchase Agreement, attached hereto as Exhibit B -1). Further, Unvested Shares
exercised that become vested Shares will not be subject to the Company’s
repurchase right.
(1)Each of the First Tranche, Second Tranche, Third Tranche and Fourth Tranche
(each a “Performance Tranche”) may be exercised prior to achievement of the
applicable


1





--------------------------------------------------------------------------------





Stock Price Achievement target and the time-based vesting schedule set forth in
the Notice of Grant. Each Performance Tranche has 4 sub-tranches that correspond
to each time-based vesting date (each of the 16 applicable sub-tranches, an
“Early-Exercise Tranche”). If a Participant decides to exercise the Option with
respect to Unvested Shares within an Early-Exercise Tranche, then the
Participant must early-exercise as to 100% of the Shares within that
Early-Exercise Tranche.
(2)As a condition to exercising this Option for Unvested Shares, Participant
must execute the Restricted Stock Purchase Agreement.”
2.     Incorporation of Documents. The Restricted Stock Purchase Agreement
attached to this Amendment as Exhibit B-1 is hereby incorporated into the
Agreement.
3.     Section 83(b) Election. Participant hereby acknowledges that he or she
has been informed that an election (the “Election”) may be filed by the
Participant with the Internal Revenue Service, within thirty (30) days of the
purchase of the exercised Unvested Shares, electing pursuant to Section 83(b) of
the Code to be taxed currently on any difference between the purchase price of
the exercised Shares and their Fair Market Value on the date of purchase. This
will result in the recognition of taxable income to the Participant on the date
of exercise, measured by the excess, if any, of the Fair Market Value of the
exercised Shares, at the time the Option is exercised over the purchase price
for the exercised Shares. Absent such an Election, taxable income will be
measured and recognized by Participant at the time or times on which the
Company’s Repurchase Option (as defined in the Restricted Stock Purchase
Agreement) lapses.
This discussion is intended only as a summary of the general United States
income tax laws that apply to exercising Options as to Shares that have not yet
vested and is accurate only as of the date of this Amendment. The federal, state
and local tax consequences to any particular taxpayer will depend upon his or
her individual circumstances. Participant is strongly encouraged to seek the
advice of his or her own tax consultants in connection with the purchase of the
Shares and the advisability of filing of the Election under Section 83(b) of the
Code. A form of Election under Section 83(b) is attached hereto as Exhibit B-2
for reference.
PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN
IF PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
PARTICIPANT BEHALF.
4.    Full Force and Effect. To the extent not expressly amended hereby, the
Agreement remains in full force and effect.


2





--------------------------------------------------------------------------------





5.    Entire Agreement. This Amendment, including all exhibits hereto, together
with the Agreement (to the extent not amended hereby), and the Plan, represent
the entire agreement of the parties and shall supersede any and all previous
contracts, arrangements or understandings between the parties with respect to
the Option.
IN WITNESS WHEREOF, this Amendment has been entered into as of the date last set
forth below.
PALO ALTO NETWORKS, INC.
 
PARTICIPANT
By:
 
 
 
 
 
 
 
 
Its:
 
 
Date:
 
 
 
 
 
 
Date:
 
 
 
 





3





--------------------------------------------------------------------------------








EXHIBIT B-1
RESTRICTED STOCK PURCHASE AGREEMENT
1.Sale of Restricted Stock. The Company sold to the Participant named in the
Notice of Grant (the “Participant”) Shares of Restricted Stock as a result of
the exercise of Shares subject to the Option that have not vested (“Unvested
Shares”), subject to all of the terms and conditions in this Restricted Stock
Purchase Agreement (the “RSPA”), the Agreement (as amended) and the Plan, which
are incorporated herein by reference.
2.Vesting Schedule. Except as provided in Section 5, and subject to Section 3,
the Shares of Restricted Stock will vest in accordance with the vesting
provisions set forth in the Notice of Grant. Shares of Restricted Stock
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this RSPA, unless Participant will have been continuously a Service Provider
from the Date of Grant until the date such vesting occurs.
3.Repurchase Option.
(a)If Participant’s status as a Service Provider is terminated for any reason,
including for death and Disability, the Company shall have the right and option
for 90 days from such date to purchase from Participant, or Participant’s
personal representative, as the case may be, all of the Participant’s Unvested
Shares as of the date of such termination at a price per share equal to the
lesser of (x) the Fair Market Value of a Share at the time this repurchase is
exercised; and (y) the price per price paid by the Participant for such Shares
(the “Repurchase Option”); provided, however, that without requirement of
further action on the party of either party hereto, this Repurchase Option shall
be deemed to have been automatically exercised as to all Unvested Shares 5:00
p.m. (Pacific Time) as of the date that is 90 days following the date the
Participant ceases to be a Service Provider, unless the Company declines in
writing to exercise its Repurchase Option prior to such time.
(b)If the Company decides not to exercise the Repurchase Option, it shall notify
Participant in writing within 90 days of the date Participant ceases to be a
Service Provider. If the Repurchase Option is exercised or deemed exercised, the
Company shall deliver payment to the Participant, with a copy to the Escrow
Holder (as defined in Section 4), by delivering to the Participant (or the
Participant’s transferee or legal representative) a check in the amount of the


1





--------------------------------------------------------------------------------





aggregate repurchase price. Upon delivery of such notice and payment of the
aggregate repurchase price in any of the ways described above, the Company shall
become the legal and beneficial owner of the Unvested Shares being repurchased
and the rights and interests therein or relating thereto, and the Company shall
have the right to retain and transfer to its own name the number of Unvested
Shares being repurchased by the Company.
(c)As Unvested Shares vest, the Repurchase Option will terminate with respect to
those Shares in accordance with the vesting schedule contained in Participant’s
Option Agreement.
4.Escrow of Shares.
(a)All Shares of Restricted Stock will, upon execution of this RSPA, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest, are repurchased
or the Repurchase Option expires.
(b)The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.
(c)Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the Unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such Unvested Shares of Restricted Stock to the Company
upon such termination.
(d)The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest.
(e)Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.
(f)In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company


2





--------------------------------------------------------------------------------





affecting the Shares, the Unvested Shares of Restricted Stock will be increased,
reduced or otherwise changed, and by virtue of any such change Participant will
in his or her capacity as owner of Unvested Shares of Restricted Stock be
entitled to new or additional or different shares of stock, cash or securities
(other than rights or warrants to purchase securities); such new or additional
or different shares, cash or securities will thereupon be considered to be
Unvested Shares of Restricted Stock and will be subject to all of the conditions
and restrictions which were applicable to the Unvested Shares of Restricted
Stock pursuant to this RSPA. If Participant receives rights or warrants with
respect to any Unvested Shares of Restricted Stock, such rights or warrants may
be held or exercised by Participant, provided that until such exercise any such
rights or warrants and after such exercise any shares or other securities
acquired by the exercise of such rights or warrants will be considered to be
Unvested Shares of Restricted Stock and will be subject to all of the conditions
and restrictions which were applicable to the Unvested Shares of Restricted
Stock pursuant to this RSPA. The Administrator in its absolute discretion at any
time may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.
(g)The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this RSPA.
5.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
Unvested Shares at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock will be considered as having vested as of the
date specified by the Administrator.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this RSPA will, if Participant is then deceased, be made to Participant’s
designated beneficiary, or if no beneficiary survives Participant, the
administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Section 83(b) Election. Participant hereby acknowledges that he or she has
been informed that an election (the “Election”) may be filed by the Participant
with the Internal Revenue Service, within thirty (30) days of the purchase of
the exercised Unvested Shares, electing pursuant to Section 83(b) of the Code to
be taxed currently on any difference between the purchase price of


3





--------------------------------------------------------------------------------





the exercised Shares and their Fair Market Value on the date of purchase. This
will result in the recognition of taxable income to the Participant on the date
of exercise, measured by the excess, if any, of the Fair Market Value of the
exercised Shares, at the time the Option is exercised over the purchase price
for the exercised Shares. Absent such an Election, taxable income will be
measured and recognized by Participant at the time or times on which the
Company’s Repurchase Option lapses.
This discussion is intended only as a summary of the general United States
income tax laws that apply to exercising Options as to Shares that have not yet
vested and is accurate only as of the date of this RSPA. The federal, state and
local tax consequences to any particular taxpayer will depend upon his or her
individual circumstances. Participant is strongly encouraged to seek the advice
of his or her own tax consultants in connection with the purchase of the Shares
and the advisability of filing of the Election under Section 83(b) of the Code.
A form of Election under Section 83(b) is attached hereto as Exhibit B-2 for
reference.
PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN
IF PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
PARTICIPANT BEHALF.
8.Withholding of Taxes. Notwithstanding any contrary provision of this RSPA or
the Option Agreement, no certificate representing the Shares of Restricted Stock
may be released from the escrow established pursuant to Section 4, unless and
until satisfactory arrangements (as determined by the Administrator) will have
been made by Participant with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit or require
Participant to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a fair market value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a fair market value equal to the amount required
to be withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it


4





--------------------------------------------------------------------------------





will have the right (but not the obligation) to satisfy any tax withholding
obligations by reducing the number of Shares otherwise deliverable to
Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time any
applicable Shares otherwise are scheduled to vest pursuant to Sections 2 or 5 or
tax withholding obligations related to the applicable Shares otherwise are due,
Participant will permanently forfeit such Shares and the Shares will be returned
to the Company at no cost to the Company.
Notwithstanding anything herein to the contrary, if Participant timely files the
Election described in Section 7, then tax withholding obligation must be
satisfied by the Participant paying cash.
9.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent. Except as provided in Section 4(f), after such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
10.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND
ACHIEVEMENT OF THE APPLICABLE VESTING PERFORMANCE VESTING CRITERIA AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS RSPA,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT
AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.


5





--------------------------------------------------------------------------------





11.Address for Notices. Any notice to be given to the Company under the terms of
this RSPA will be addressed to the Company at Palo Alto Networks, Inc., 3000
Tannery Way, Santa Clara, CA, 95054, or at such other address as the Company may
hereafter designate in writing.
12.Grant is Not Transferable. Except to the limited extent provided in Section
6, the Unvested Shares subject to this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of any Unvested
Shares of Restricted Stock subject to this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
13.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this RSPA will be binding upon and inure to the benefit
of the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.
14.Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 4 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body or
the securities exchange on which the Shares are then registered, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Administrator will, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Administrator may establish from time to time for reasons of administrative
convenience.
15.Plan Governs; Definitions. This RSPA is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
RSPA and one or more provisions of the Plan, the provisions of the Plan will
govern. Capitalized terms used and not defined in this RSPA will have the
meaning set forth in the Plan and the Agreement.
16.Administrator Authority. The Administrator will have the power to interpret
the Plan and this RSPA and to adopt such rules for the administration,
interpretation and application of the


6





--------------------------------------------------------------------------------





Plan as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any Shares
of Restricted Stock have vested). All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons. No member of the
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this RSPA.
17.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock sold under the
Plan or future Restricted Stock that may be sold under the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this RSPA.
19.Agreement Severable. In the event that any provision in this RSPA will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this RSPA.
20.Modifications to the Agreement. This RSPA constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this RSPA in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this RSPA or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this RSPA, the Company reserves the right to
revise this RSPA as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Section 409A of the Code or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code in connection with this RSPA.
21.Amendment, Suspension or Termination of the Plan. By entering into this RSPA,
Participant expressly warrants that he or she has purchased Restricted Stock
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.


7





--------------------------------------------------------------------------------





22.Forfeiture or Clawback. The Restricted Stock (including any proceeds, gains
or other economic benefit received by the Participant from a subsequent sale of
Shares issued upon vesting) will be subject to the Company’s compensation
recovery or clawback policy currently in effect and any clawback policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other Applicable Laws.
23.Governing Law. This RSPA will be governed by the laws of California, without
giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this RSPA, the parties hereby submit to
and consent to the jurisdiction of California, and agree that such litigation
will be conducted in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this RSPA is made and/or to be performed.


8





--------------------------------------------------------------------------------





EXHIBIT B-2
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below.
1.
The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 
TAXPAYER
 
SPOUSE
NAME:
 
 
 
ADDRESS:
 
 
 
 
 
 
 
TAX ID NO.:
 
 
 
TAXABLE YEAR:
 
 
 

2.
The property with respect to which the election is made is described as follows:
__________ shares (the “Shares”) of the Common Stock of Palo Alto Networks, Inc.
(the “Company”).

3.
The date on which the property was transferred is:___________________ ,______.

4.
The property is subject to the following restrictions:

The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain performance and time-based conditions contained
in such agreement.
5.
The Fair Market Value at the time of transfer, determined without regard to any
restriction other than a restriction which by its terms shall never lapse, of
such property is: $_________________.

6.
The amount (if any) paid for such property is: $_________________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


9





--------------------------------------------------------------------------------







Dated: ______________________, _____
____________________________
 
Taxpayer
The undersigned spouse of taxpayer joins in this election.
Dated: ______________________, _____
____________________________
 
Spouse of Taxpayer



10





--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Global Restricted Stock Unit Award Agreement and the Addendum to the
Global Restricted Stock Unit Award Agreement (the “Addendum”) (together, the
“Award Agreement”).
NOTICE OF RESTRICTED STOCK UNIT GRANT
Participant
Name:
 
 
Address:
 
 
 
 
 

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:
Grant Number
 
 
 
Date of Grant
 
 
 
Vesting Commencement Date
 
 
 
Number of Restricted Stock Units
 
 
 

Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:
Twenty-five percent (25%) of the Shares subject to the award of Restricted Stock
Units will vest on the one (1) year anniversary of the Vesting Commencement
Date, and one sixteenth (1/16th) of the Shares subject to the award of
Restricted Stock Units shall vest each quarter thereafter on the same day of the
month as the Vesting Commencement Date, subject to Participant continuing to be
a Service Provider through each such date, as further described in Section 10(j)
of the Award Agreement.
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.




1

--------------------------------------------------------------------------------





By Participant’s signature and the signature of the representative of Palo Alto
Networks, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock Units is granted under and governed by the terms
and conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Global Restricted Stock Unit Grant, attached hereto as Exhibit A,
and the Addendum, attached hereto as Exhibit B, all of which are made a part of
this document. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant expressly acknowledges the information provided
in the Addendum related to the collection, processing and use of Participant’s
personal data by the Company and its Subsidiaries and the transfer of personal
data to the recipients mentioned in the Addendum. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.


PARTICIPANT
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
By
 
 
 
Print Name
 
Title
 
 
 
Residence Address:
 
 
 
 
 
 
 
 





2

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF GLOBAL RESTRICTED STOCK UNIT GRANT
1.    Grant. The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 18(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan will prevail.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to the payment of any such Restricted Stock Units. Prior to
the actual payment of any vested Restricted Stock Units, such Restricted Stock
Units will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. Any Restricted Stock Units
that vest in accordance with Sections 3 or 4 will be paid to Participant (or in
the event of Participant’s death, to his or her estate) in whole Shares, subject
to Participant satisfying any applicable Tax-Related Items as defined and set
forth in Section 7. Subject to the provisions of Section 4, such vested
Restricted Stock Units shall be paid in whole Shares as soon as practicable
after vesting, but in each such case within the period sixty (60) days following
the vesting date. In no event will Participant be permitted, directly or
indirectly, to specify the taxable year of the payment of any Restricted Stock
Units payable under this Agreement.
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs, as further described in Section 10(j).
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. The payment of
Shares vesting pursuant to this Section 4 shall in all cases be paid at a time
or in a manner that is exempt from, or complies with, Section 409A.
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment


3

--------------------------------------------------------------------------------





of such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to Participant on or within the six
(6) month period following Participant’s termination as a Service Provider, then
the payment of such accelerated Restricted Stock Units will not be made until
the date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless Participant dies following his or her
termination as a Service Provider, in which case the Restricted Stock Units will
be paid in Shares to Participant’s estate as soon as practicable following his
or her death. It is the intent of this Award Agreement that it and all payments
and benefits hereunder be exempt from, or comply with, the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to be so exempt or so comply. Each payment payable under this Award Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.1
5.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Restricted Stock Units that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason and Participant’s right
to acquire any Shares hereunder will immediately terminate.
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.    Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Participant’s participation in the Plan and legally
applicable to Participant (“Tax-Related Items”). Participant acknowledges that,
regardless of any action taken by the Company or, if different, the Parent or
Subsidiary employing or retaining Participant (the “Employer”), the ultimate
liability for all Tax-Related Items is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock Units, including,
but not limited to, the grant, vesting or settlement of the Restricted Stock
Units, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividends or dividend equivalents; and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the Restricted Stock Units
__________________________________________________ 
1 Section 409A applies to and is relevant only for Participants who are U.S.
taxpayers.


4

--------------------------------------------------------------------------------





to reduce or eliminate Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if Participant is subject to Tax-Related
Items in more than one jurisdiction, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit or require Participant to satisfy such
Tax-Related Items, in whole or in part (without limitation) by (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares, or
(c) selling a sufficient number of such Shares otherwise deliverable to
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) and without further consent
from Participant.  To the extent determined appropriate by the Company in its
discretion, it will have the right (but not the obligation) to satisfy any
Tax-Related Items by means of method (b) above and, until determined otherwise
by the Company, this will be the method by which such tax withholding
obligations are satisfied; provided, however, that if Participant is a Section
16 officer of the Company under the Exchange Act, the Company will, in all
cases, satisfy any Tax-Related Items by means of method (b) above, unless the
use of such withholding method is problematic under applicable tax or securities
law or has materially adverse accounting consequences, in which case the
obligation for Tax-Related Items may be satisfied by one or a combination of
methods (a) and (c) above.
The Company may withhold or account for Tax-Related Items by considering minimum
statutory withholding rates or other withholding rates, including maximum rates
applicable in Participant’s jurisdiction, in which case Participant may receive
a refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in Shares. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
If Participant fails to make satisfactory arrangements for the payment of any
Tax-Related Items hereunder at the time any applicable Restricted Stock Units
otherwise are scheduled to vest pursuant to Sections 3 or 4 or Tax-Related Items
related to Restricted Stock Units otherwise are due, Participant will
permanently forfeit such Restricted Stock Units and any right to receive Shares
thereunder and the Restricted Stock Units will be returned to the Company at no
cost to the Company.
8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE


5

--------------------------------------------------------------------------------





VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10.    Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that:
(a)
the grant of the Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;

(b)
all decisions with respect to future Restricted Stock Units or other grants, if
any, will be at the sole discretion of the Company;

(c)
the Restricted Stock Unit grant and Participant’s participation in the Plan
shall not be interpreted as forming an employment or service contract with the
Company, the Employer, or any Parent or Subsidiary;

(d)
Participant is voluntarily participating in the Plan;

(e)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income from and value of same, are not intended to replace any pension
rights or compensation;

(f)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income from and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(g)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(h)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from the termination of Participant as a
Service Provider (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or rendering services or the terms of Participant’s employment or
service agreement, if any);

(i)
unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income from and value of
same, are not granted as consideration for, or in connection with, any service
Participant may provide as a director of any Subsidiary;



6

--------------------------------------------------------------------------------







(j)
for purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or rendering services or the terms of Participant’s employment or
service agreement, if any) and Participant’s right to vest in the Restricted
Stock Units under the Plan, if any, will terminate as of such date and will not
be extended by any notice period (e.g., Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where
Participant is employed or rendering services or the terms of Participant’s
employment or service agreement, if any); the Administrator shall have the
exclusive discretion to determine when Participant is no longer
actively providing services for purposes of Participant’s Restricted Stock Unit
grant (including whether Participant may still be considered to be providing
services while on a leave of absence);

(k)
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor to be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Shares; and



(l)
if Participant provides services outside the United States:



(i)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income from and value of same, are not part of normal or expected
compensation for any purposes; and



(ii)
neither the Company, the Employer nor any Parent or Subsidiary shall be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the Restricted Stock
Units or of any amounts due to Participant pursuant to the settlement of the
Restricted Stock Units or the subsequent sale of any Shares acquired upon
settlement.



11.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Palo Alto
Networks, Inc., 3000 Tannery Way, Santa Clara, CA 95054, U.S.A. or at such other
address as the Company may hereafter designate in writing.


7

--------------------------------------------------------------------------------





13.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
14.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
15.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
local, state, federal or foreign law, the tax code and related regulations or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such local, state, federal or foreign law or securities exchange and to
obtain any such consent or approval of any such governmental authority or
securities exchange.
16.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
17.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
18.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Restricted Stock Units
awarded under the Plan or future Restricted Stock Units that may be awarded
under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-


8

--------------------------------------------------------------------------------





line or electronic system established and maintained by the Company or a third
party designated by the Company.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
20.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
21.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
22.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is established
voluntarily by the Company, is discretionary in nature and may be amended,
suspended or terminated by the Company at any time.
23.    Governing Law and Venue. This Award Agreement will be governed by the
laws of California without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of California, and agree that such litigation will
be conducted in the courts of Santa Clara County, California, U.S.A., or the
federal courts for the United States for the Northern District of California,
and no other courts, where this Award of Restricted Stock Units is made and/or
to be performed.
24.    Language. Participant acknowledges that he or she is proficient in the
English language and understands the terms of this Award Agreement and the Plan.
If Participant has received this Award Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
25.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable


9

--------------------------------------------------------------------------------





for legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
26.    Addendum. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Unit Award shall be subject to any special terms and conditions
set forth in the Addendum for Participant’s country. Moreover, if Participant
relocates to one of the countries included in the Addendum, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Addendum
constitutes part of this Award Agreement.
27.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other Participant.
28.    Insider-Trading/Market-Abuse Laws. Participant acknowledges that,
depending on Participant’s or Participant’s broker’s country or the country in
which the Shares are listed, Participant may be subject to insider-trading
restrictions and/or market-abuse laws, which may affect Participant’s ability to
accept, acquire, sell or otherwise dispose of Shares, rights to Shares, or
rights linked to the value of Shares during such times as Participant is
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in Participant’s country). Local insider-trading laws and
regulations may prohibit the cancellation or amendment of orders Participant
places before possessing inside information. Furthermore, Participant could be
prohibited from (i) disclosing the inside information to any third party (other
than on a “need to know” basis) and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities. Participant understands that third parties
include fellow employees.
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider-trading policy. Participant is responsible for complying with any
applicable restrictions, and should speak to Participant’s personal legal
advisor for further details regarding any applicable insider-trading and/or
market-abuse laws in Participant’s country.
29.    Foreign Asset/Account Reporting Requirements. Participant acknowledges
that there may be certain foreign asset and/or account reporting requirements
which may affect his or her ability to acquire or hold the Shares acquired under
the Plan or cash received from participating in the Plan (including from any
dividends paid on the Shares acquired under the Plan) in a brokerage or bank
account outside his or her country. Participant may be required to report such
accounts, assets or transactions to the tax or other authorities in his or her
country. Participant also may be required to repatriate sale proceeds or other
funds received as a result of participating in the Plan to his or her country
through a designated bank or broker within a certain time after receipt.
Participant acknowledges that it is his or her responsibility to be compliant
with such regulations, and Participant should speak to his or her personal
advisor on this matter.


10

--------------------------------------------------------------------------------





EXHIBIT B


ADDENDUM
TO THE GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
Certain capitalized terms used but not defined in this Addendum have the
meanings set forth in the Plan and/or the Award Agreement.
TERMS AND CONDITIONS
This Addendum contains additional terms and conditions that govern the
Restricted Stock Units granted under the Plan to a Participant who resides
and/or works in one of the countries listed below.
If Participant is a citizen or resident of a country other than the one in which
Participant is currently residing and/or working, transfers employment and/or
residency after the Restricted Stock Units are granted, or is considered a
resident of another country for local law purposes, the terms and conditions of
the Restricted Stock Units contained herein may not be applicable to
Participant, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall apply to Participant.
NOTIFICATIONS
This Addendum contains information regarding exchange controls and certain other
issues of which Participant should be aware with respect to participation in the
Plan. The information is based on the securities, exchange control, and other
laws in effect in the respective countries as of July 2018. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
Participant not rely on the information in this Addendum as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time Participant vests in the
Restricted Stock Units or sells Shares acquired pursuant thereto.
The information contained herein is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of a particular result. Accordingly, Participant should seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation.
If Participant is a citizen or resident of a country other than the one in which
Participant is currently residing and/or working, transfers employment and/or
residency after the Restricted Stock Units are granted, or is considered a
resident of another country for local law purposes, the information contained
herein may not be applicable to Participant in the same manner.


11

--------------------------------------------------------------------------------





DATA PRIVACY PROVISIONS FOR ALL PARTICIPANTS
Terms and Conditions
PARTICIPANTS IN THE European Union / European Economic Area Countries
(i)Collection and Usage. Pursuant to applicable data protection laws,
Participant is hereby notified that the Company collects, processes, uses and
transfers certain personally-identifiable information about Participant for the
legitimate purpose of granting Restricted Stock Units and implementing,
administering and managing Participant’s participation in the Plan. Specifics of
the data processing are described below.
(ii)Controller and EU Representative. The Company is the controller responsible
for the processing of Participant’s personal data in connection with the Plan.
The Company’s representative in the European Union is Paola Zeni, Senior
Director of Privacy, gdprinfo@paloaltonetworks.com.
(iii)Personal Data Subject to Processing. The Company collects, processes and
uses the following types of personal data about Participant: Participant’s name,
employee ID, home address and telephone number, work and email address, date of
birth, social security number or other tax identification number, social
insurance, passport number or other international identification number, salary,
nationality, job title, hire date, work country, department, cost center,
subsidiary, organization level, expense group, termination date, supervisor,
employment status, any shares of stock or directorships held in the Company,
details of all Restricted Stock Units or any other entitlement to Shares
awarded, canceled, settled, vested, unvested or outstanding in Participant’s
favor, which the Company receives from Participant or the Employer (“Data”).
(iv)Purposes and Legal Bases of Processing. The Company processes Data for the
purposes of performing its contractual obligations under this Award Agreement,
granting Restricted Stock Units, implementing, administering and managing
Participant’s participation in the Plan and facilitating compliance with
applicable tax and securities law. The legal basis for the processing of Data by
the Company and the third‑party service providers described below is the
necessity of the data processing for the Company to perform its contractual
obligations under this Award Agreement and for the Company’s legitimate business
interests of managing the Plan and generally administering employee equity
awards.
(v)Service Providers. The Company transfers Data to E*TRADE Financial Services,
Inc. and its affiliates companies (“E*TRADE”), which is an independent stock
plan administrator with operations, relevant to the Company, in the United
States and assists the Company with the implementation, administration and
management of the Plan. In the future, the Company may select different service
providers and may share Data with such service providers. The Company’s stock
plan administrators will open an account for Participant to receive and trade
Shares. Participant will be asked to agree on separate terms and data processing
practices with the service provider, which is a condition of Participant’s
ability to participate in the Plan. Data will only


12

--------------------------------------------------------------------------------





be accessible by those individuals requiring access to it for purposes of
implementing, administering and operating Participant’s participation in the
Plan. Participant understands that Participant may request a list with the names
and addresses of any potential recipients of Data by contacting Participant’s
local human resources representative, filling out the individual rights request
online form at
https://www.paloaltonetworks.com/legal-notices/gdpr-individual-rights, or by
sending an email to gdpr-ir@paloaltonetworks.com.
(vi)International Transfers. The Company and its service providers, including,
without limitation, E*TRADE, operate, relevant to the Company, in the United
States, which means that it will be necessary for Data to be transferred to, and
processed in, the United States. Participant understands and acknowledges that
the United States is not subject to an unlimited adequacy finding by the
European Commission and that Data may not have an equivalent level of protection
as compared to Participant’s country of residence. To provide appropriate
safeguards for the protection of Data, Data is transferred to the Company based
on data transfer and processing agreements implementing the EU Standard
Contractual Clauses. Participant may request a copy of the safeguards used to
protect Data by contacting the Company at: gdprinfo@paloaltonetworks.com. The
Company reserves the right to use a different but adequate data transfer legal
mechanism.
(vii)Data Retention. The Company will use Data only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan, or as
required to comply with legal or regulatory obligations, including under tax and
security laws. When the Company no longer needs Data, the Company will remove it
from its systems according to its retention policies. If the Company keeps data
longer, it would be to satisfy legal or regulatory obligations and the Company’s
legal basis would be relevant laws or regulations.
(viii)Data Subject Rights. To the extent provided by law, Participant has the
right to (i) inquire whether and what kind of Data the Company holds about
Participant and how it is processed, and to access or request copies of such
Data, (ii) request the correction or supplementation of Data that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing, or
(iii) obtain the erasure of Data no longer necessary for the purposes underlying
the processing or processed in non-compliance with applicable legal
requirements. In addition, Participant has, to the extent provided by law, the
right to (iv) request the Company to restrict the processing of Data in certain
situations where Participant feels its processing is inappropriate, (v) object,
in certain circumstances, to the processing of Data for legitimate interests,
and to (vi) request portability of Data that Participant has actively or
passively provided to the Company, where the processing of such Data is based on
consent or a contractual agreement with Participant and is carried out by
automated means. In case of concerns, Participant also has the right to (vii)
lodge a complaint with the competent local data protection authority. To receive
additional information regarding Participant’s rights, raise any other questions
regarding the practices described in this Award Agreement or to exercise his or
her rights, Participant should contact the Company at:
privacy@paloaltonetworks.com (for questions) or gdpr-ir@paloaltonetworks.com (to
exercise rights).


13

--------------------------------------------------------------------------------





(ix)Contractual Requirement. Participant’s provision of Data and its processing
as described above is a contractual requirement and a condition to Participant’s
ability to participate in the Plan. Participant understands that, as a
consequence of Participant’s refusing to provide Data, the Company may not be
able to allow Participant to participate in the Plan, grant Restricted Stock
Units to Participant or administer or maintain such Restricted Stock Units.
However, Participant’s participation in the Plan and his or her acceptance of
this Award Agreement are purely voluntary. While Participant will not receive
Restricted Stock Units if he or she decides against participating in the Plan or
providing Data as described above, with the exception of not receiving these
benefits, Participant’s career and salary will not be affected in any way. For
more information on the consequences of the refusal to provide Data, Participant
may contact the Company at: gdprinfo@paloaltonetworks.com.
PARTICIPANTS OUTSIDE EUROPEAN UNION / EUROPEAN ECONOMIC AREA COUNTRIES
Participant consents to the collection, use and transfer, in electronic or other
form, of Participant’s personal data as described in this Award Agreement and
any other Restricted Stock Unit grant materials by and among, as applicable, the
Employer, the Company and any Subsidiary for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”), for the purpose of implementing, administering and
managing the Plan.


Participant understands that Data will be transferred to E*TRADE Financial
Services, Inc. and its affiliated companies (“E*TRADE”) which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than Participant’s country.
Participant understands that, if Participant resides outside the U.S.,
Participant may request a list with the names and addresses of any potential
recipients of Data by contacting Participant’s local human resources
representative, filling out the individual rights request online form at
https://www.paloaltonetworks.com/legal-notices/gdpr-individual-rights, or by
sending an email to privacy@paloaltonetworks.com.. Participant authorizes the
Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to collect, receive, possess, use, retain, transfer, or otherwise process
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing Participant’s participation in the Plan. Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage Participant’s participation in the Plan. Participant
understands that, if Participant resides outside


14

--------------------------------------------------------------------------------





the U.S., Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Participant’s local human resources
representative, filling out the individual rights request online form at
https://www.paloaltonetworks.com/legal-notices/gdpr-individual-rights, or by
sending an email to privacy@paloaltonetworks.com. Further, Participant
understands that Participant is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke Participant’s consent, Participant’s status as a Service Provider and
career with the Employer will not be affected; the only consequence of refusing
or withdrawing Participant’s consent is that the Company would not be able to
grant Participant Restricted Stock Units or other equity awards or administer or
maintain such awards. Therefore, Participant understands that refusing or
withdrawing Participant’s consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative or send an email to gdprinfo@paloaltonetworks.com.


ARGENTINA
NOTIFICATIONS
Securities Law Information. Shares of the Company are not publicly offered or
listed on any stock exchange in Argentina. The offer is private and not subject
to the supervision of any Argentine governmental authority.
Exchange Control Information. Exchange control regulations in Argentina are
subject to frequent change. Participant is solely responsible for complying with
any applicable exchange control rules and should consult with his or her
personal legal advisor prior to remitting proceeds from the sale of Shares or
cash dividends paid on such Shares.
Foreign Asset/Account Reporting Information. If Participant holds Shares
(acquired upon vesting of the Restricted Stock Units or otherwise) as of
December 31, Participant is required to report certain information regarding the
Shares on his or her annual tax return. In addition, when Participant acquires,
sells, transfers or otherwise disposes of Shares, Participant must register the
transaction with the Federal Tax Administration.
AUSTRALIA
TERMS AND CONDITIONS
Australian Offer Document. Participant understands that the offering of the Plan
in Australia is intended to qualify for an exemption from the prospectus
requirements under Class Order 14/1000 issued by the Australian Securities and
Investments Commission. Participation in the Plan is subject to the terms and
conditions set forth in the Australian Offer Document and the Plan documentation
provided to Participant.


15

--------------------------------------------------------------------------------





NOTIFICATIONS
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on behalf of Participant.
AUSTRIA
NOTIFICATIONS
Exchange Control Information.  If Participant holds Shares acquired under the
Plan outside of Austria, Participant must submit a report to the Austrian
National Bank. An exemption applies if the value of the Shares as of any given
quarter does not exceed €30,000,000 or if the value of the Shares in any given
year as of December 31 does not exceed €5,000,000. If the former threshold is
exceeded, quarterly obligations are imposed, whereas if the latter threshold is
exceeded, annual reports must be given. The deadline for filing the annual
report is January 31 of the following year and the deadline for the quarterly
report is the 15th of the month following the end of the respective quarter.
A separate reporting requirement applies when Participant sells Shares acquired
under the Plan or receives a dividend. In that case, there may be exchange
control obligations if the cash proceeds are held outside of Austria. If the
transaction volume of all accounts abroad exceeds €10,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the 15th day of the following month, on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).
BELGIUM
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Belgian residents are required to
report any securities (e.g., Shares acquired under the Plan) or bank accounts
opened and maintained outside of Belgium on their annual tax returns. In a
separate report, Belgian residents are required to provide the National Bank of
Belgium with the account details of any such foreign accounts.
Brokerage Account Tax. A brokerage account tax may apply if the average annual
value of the securities Participant holds (e.g., Shares acquired under the Plan)
in a brokerage or other securities account exceeds certain thresholds.
Stock Exchange Tax. A stock exchange tax applies to transactions executed by a
Belgian resident through a non-Belgian financial intermediary, such as a U.S.
broker. The stock exchange tax likely will apply when the Shares are sold.
Participant should consult with his or her personal tax advisor for additional
details on his or her obligations with respect to the stock exchange tax.


16

--------------------------------------------------------------------------------





BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Restricted Stock Units, Participant
acknowledges that he or she agrees to comply with applicable Brazilian laws and
to pay any and all applicable taxes associated with the vesting of the
Restricted Stock Units, the sale of the Shares acquired pursuant thereto and the
receipt of any dividends paid on such Shares.
Nature of Grant. The following provision supplements Section 10 of the Award
Agreement:
By accepting the Restricted Stock Units, Participant agrees that Participant is
(i) making an investment decision, (ii) Shares will be issued to Participant
only if the vesting conditions are met, and (iii) the value of the underlying
Shares is not fixed and may increase or decrease in value over the vesting
period without compensation to Participant.
NOTIFICATIONS
Exchange Control Information. If Participant is resident or domiciled in Brazil,
he or she will be required to submit an annual declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights equals or exceeds US$100,000. Quarterly reporting is
required if such amount exceeds US$100,000,000. Assets and rights that must be
reported include the Shares.
Tax Financial Transaction (IOF). Payments to foreign countries and repatriation
of funds into Brazil, and the conversion between BRL and USD associated with
such fund transfers, may be subject to the Tax on Financial Transaction. It is
Participant’s responsibility to comply with any applicable Tax on Financial
Transaction arising from participation in the Plan. Participant should consult
with his or her personal tax advisor for additional details.
CANADA
TERMS AND CONDITIONS
Form of Payment. Notwithstanding any discretion contained in the Plan, the grant
of Restricted Stock Units does not provide any right for Participant to receive
a cash payment; the Restricted Stock Units are payable in Shares only.
Termination of Service. The following provision replaces Section 10(j) of the
Award Agreement:
For purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or rendering
services or the terms of Participant’s employment or service agreement, if any)
as of the date that is the earlier of (i) the date of Participant’s termination,
(ii) the date Participant receives notice of termination as a Service Provider,
or (iii) the date Participant is no longer actively providing service, and will
not be extended by any notice period (e.g., active service would not include any


17

--------------------------------------------------------------------------------





contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or rendering services or the terms of Participant’s employment or service
agreement, if any); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of the Restricted Stock Units (including whether Participant may still be
considered to be providing services while on a leave of absence).
The following provisions apply if Participant resides in Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.
Consentement Pour Recevoir Des Informations en Anglais. Les parties
reconnaissent avoir exigé la rédaction en anglais de la convention, ainsi que de
tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés en
vertu de, ou liés directement ou indirectement, à la présente convention.
Data Privacy. The following provision supplements the Data Privacy Provisions
above in this Addendum:
Participant hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. Participant
further authorizes the Company, the Employer and/or any Parent or Subsidiary to
disclose and discuss such information with their advisors. Participant also
authorizes the Company, the Employer and/or any Parent or Subsidiary to record
such information and to keep such information in Participant’s employment file.
NOTIFICATIONS
Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided the sale of the Shares takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).
Foreign Asset/Account Reporting Information. Participant is required to report
any foreign property on form T1135 (Foreign Income Verification Statement) if
the total value of the foreign property exceeds C$100,000 at any time in the
year. Foreign property includes Shares acquired under the Plan, and may include
the Restricted Stock Units. The Restricted Stock Units must be reported
(generally at a nil cost) if the $100,000 cost threshold is exceeded because of
other foreign property Participant holds. If Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily
would equal the fair market value of the Shares at the time of acquisition, but
if Participant owns other Shares, this ACB may have to be averaged with the ACB
of the other Shares. The form must be filed by April 30 of the following year.
Participant should consult with his or her personal legal advisor to ensure
compliance with applicable reporting obligations.


18

--------------------------------------------------------------------------------





CHILE
NOTIFICATIONS
Securities Law Notice. The offer of the Restricted Stock Units constitutes a
private offering in Chile effective as of the Date of Grant. The offer of the
Restricted Stock Units is made subject to general ruling n° 336 of the Chilean
Commission of the Financial Market (“CMF”). The offer refers to securities not
registered at the securities registry or at the foreign securities registry of
the CMF, and, therefore, such securities are not subject to oversight of the
CMF. Given that the Restricted Stock Units are not registered in Chile, the
Company is not required to provide information about the Restricted Stock Units
or the Shares in Chile. Unless the Restricted Stock Units and/or the Shares are
registered with the CMF, a public offering of such securities cannot be made in
Chile.
Ley de valores. La oferta de las Unidades de Acciones Restringidas se considera
una oferta privada in Chile efectiva a partir de la Fecha de la Concesión.  La
oferta de las Unidades de Acciones Restringidas se hace sujeta a la regla
general no. 336 de la Comisión para el Mercado Financiero de Chile (“CMF”).  La
oferta se refiere a valores no inscritos en el registro de valores o en el
registro de valores extranjeros de la CMF y, por lo tanto, tales valores no
están sujetos a la fiscalización de ésta.  Dado que las Unidades de Acciones
Restringidas no están registradas en Chile, no se requiere que la Compañía
provea información sobre las Unidades de Acciones Restringidas o Acciones
Bursátiles en Chile.  Salvo que las Unidades de Acciones Restringidas y/o
acciones estén registradas con la CMF, no puede hacerse una oferta pública de
tales valores en Chile.
Exchange Control Information. Participant is not required to repatriate funds
obtained from the sale of Shares or dividends paid on such Shares to Chile.
However, if Participant decides to repatriate such funds, Participant must do so
through the Formal Exchange Market if the amount of the funds exceeds US$10,000.
In such case, Participant must report the payment to a commercial bank or
registered foreign exchange office receiving the funds.
If Participant’s aggregate investments held outside of Chile exceed US$5,000,000
(including the value of Shares received under the Plan), Participant must report
the investments annually to the Central Bank. Annex 3.1 of Chapter XII of the
Foreign Exchange Regulations must be used to file this report.
Please note that exchange control regulations in Chile are subject to change.
Participant should consult with his or her personal legal advisor regarding any
exchange control obligations that Participant may have in connection with the
vesting of the Restricted Stock Units, cash dividends or dividend equivalent
payments, or the sale of Shares acquired at vesting.
Foreign Asset/Account Reporting Information. The Chilean Internal Revenue
Service (“CIRS”) requires Chilean residents to report the details of their
foreign investments on an annual basis. Further, if Participant wishes to
receive a credit against Participant’s Chilean income taxes for any taxes paid
abroad, Participant must also report the payment of taxes abroad to the CIRS.
These reports must be submitted electronically through the CIRS website at
www.sii.cl in accordance with


19

--------------------------------------------------------------------------------





applicable deadlines. In addition, Shares acquired upon settlement of the
Restricted Stock Units must be registered with the CIRS’s Foreign Investment
Registry.
CHINA
TERMS AND CONDITIONS
The following provisions will apply if Participant is subject to exchange
control restrictions and requirements in the People’s Republic of China (“PRC”),
including the requirements imposed by the State Administration of Foreign
Exchange (“SAFE”) as determined by the Company in its sole discretion:
Vesting Schedule and Termination. The following provision supplements Sections 3
and 5 of the Award Agreement:
Notwithstanding anything to the contrary in the Award Agreement, the Restricted
Stock Units shall not vest unless and until the Company, the Employer or any
other Subsidiary in China receives all necessary approvals from SAFE or its
local counterpart under the Implementing Rules of the Measures for
Administration of Foreign Exchange of Individuals to offer such awards in China.
Once SAFE approval has been received and provided Participant continues to be an
employee of the Company or a Subsidiary, Participant will receive vesting credit
for that portion of the Restricted Stock Units that would have vested prior to
obtaining SAFE approval, if applicable, and the remaining portion of the
Restricted Stock Units will vest in accordance with the vesting schedule set
forth in the Award Agreement. If Participant terminates employment prior to the
receipt of SAFE approval, any unvested Restricted Stock Units will be forfeited.
Sale of Shares.  Due to local regulatory requirements, Participant understands
and agrees that the Company may require that any Shares issued upon the vesting
and settlement of the Restricted Stock Units be immediately sold. 
Participant further agrees that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such Shares (on
Participant’s behalf pursuant to this authorization without further consent) and
Participant expressly authorizes the Company’s designated broker to complete the
sale of such Shares. In this regard, Participant agrees to sign any agreements,
forms and/or consents that may be reasonably requested by the Company (or the
Company’s designated broker) to effectuate the sale of the Shares (including,
without limitation, as to the transfers of the proceeds and other exchange
control matters noted below) and shall otherwise cooperate with the Company with
respect to such matters, provided that Participant shall not be permitted to
exercise any influence over how, when or whether the sales occur. Participant
acknowledges that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price. 
If the Company, in its discretion, does not exercise its right to require the
automatic sale of the Shares issuable upon vesting and settlement of the
Restricted Stock Units, as described in the preceding paragraph, Participant
understands and agrees that any Shares acquired under the Plan must be sold no
later than six months from Participant’s termination of employment, or within
any such other period as may be permitted by the Company or required by SAFE.
Participant understands


20

--------------------------------------------------------------------------------





that any Shares acquired under the Plan that have not been sold within six
months of Participant’s termination or within such other period as may be
permitted by the Company or required by SAFE will be automatically sold by the
designated broker pursuant to this authorization without further consent and
subject to the terms of the preceding paragraph.
Upon the sale of the Shares, Participant will receive the cash proceeds from the
sale, less any brokerage fees or commissions and subject to any obligation to
satisfy any Tax-Related Items.  Participant agrees to comply with all
requirements the Company may impose in order to facilitate compliance with
exchange control requirements in China prior to receipt of the cash proceeds.
Participant acknowledges that Participant is not aware of any material nonpublic
information with respect to the Company or any securities of the Company as of
the date of the Award Agreement.
Exchange Control Requirements.  By accepting the Restricted Stock Units,
Participant understands and agrees that, pursuant to local exchange control
requirements, Participant will be required to repatriate the cash proceeds from
the sale of the Shares and the receipt of any dividends to China.  Participant
further understands that, under local law, such repatriation of the cash
proceeds may need to be effectuated through a special exchange control account
established by the Company, the Employer or another Subsidiary, and Participant
hereby consents and agrees that any proceeds from the sale of any Shares
Participant acquires upon the vesting and settlement of Restricted Stock Units
and any dividends may be transferred to such special account prior to being
delivered to Participant. 
Participant further understands that the proceeds will be delivered to
Participant as soon as possible, but there may be delays in distributing the
funds to Participant due to exchange control requirements in China. Proceeds may
be paid to Participant in U.S. dollars or local currency, at the Company’s
discretion. If the proceeds are paid in U.S. dollars, Participant will be
required to set up a U.S. dollar bank account in China so that the proceeds may
be deposited into this account. If the proceeds are paid in local currency,
Participant agrees that the Company, the Employer or any other Subsidiary in
China is under no obligation to secure any particular exchange conversion rate
and there may be delays in converting the cash proceeds to local currency due to
exchange control restrictions. Participant agrees to bear any currency
fluctuation risk between the time the cash proceeds are received and the time
the cash proceeds are distributed to Participant through the special account
described above.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
Additional Restrictions. The Restricted Stock Units will not vest and the Shares
will not be issued at vesting unless the Company determines that such vesting
and the issuance and delivery of Shares complies with all relevant provisions of
law. Further, the Company is under no obligation to vest the Restricted Stock
Units and/or issue Shares if the Company’s SAFE approval becomes invalid or
ceases to be in effect by the time Participant vests in the Restricted Stock
Units.


21

--------------------------------------------------------------------------------





NOTIFICATIONS
Exchange Control Information. Participant may be required to report to SAFE all
details of Participant’s foreign financial assets and liabilities, as well as
details of any economic transactions conducted with non-Chinese residents.
COLOMBIA
TERMS AND CONDITIONS
Labor Law Acknowledgement. Participant acknowledges that pursuant to Article 128
of the Colombia Labor Code, the Plan and related benefits do not constitute a
component of “salary” for any purposes.
NOTIFICATIONS
Exchange Control Information. Investment in assets located abroad (such as
Shares acquired under the Plan) does not require prior approval. However, if the
value of Participant’s aggregate investments held abroad, including Shares, as
of December 31 of the applicable calendar year equals or exceeds US$500,000,
these investments must be registered with the Central Bank (Banco de la
Repulica). Upon sale or other disposition of investments (including Shares)
which have been registered with the Central Bank, the registration with the
Central Bank must be cancelled no later than March 31 of the year following the
sale or disposition (or a fine of up to 200% of the value of the infringing
payment will apply).
Foreign Asset/Account Reporting Information. Participant must file an annual
informative return with the Colombian Tax Office detailing any assets held
abroad. If the individual value of any of these assets exceeds a certain
threshold, Participant must describe each asset and indicate the jurisdiction in
which it is located, its nature and its value.
COSTA RICA
There are no country-specific provisions.
CROATIA
NOTIFICATIONS
Exchange Control Information. Croatian residents must report any foreign
investments (including Shares acquired under the Plan) to the Croatian National
Bank for statistical purposes and obtain prior approval from the Croatian
National Bank for bank accounts opened abroad. Because exchange control
regulations may change without notice, Participant should consult his or her
legal advisor to ensure compliance with current regulations. It is Participant’s
responsibility to comply with Croatian exchange control laws.


22

--------------------------------------------------------------------------------





CZECH REPUBLIC
NOTIFICATIONS
Exchange Control Information. The Czech National Bank may require Participant to
fulfill certain notification duties in relation to the acquisition of Shares and
the opening and maintenance of a foreign account. However, because exchange
control regulations change frequently and without notice, Participant should
consult his or her personal legal advisor prior to the vesting of the Restricted
Stock Units and the subsequent sale of Shares to ensure compliance with current
regulations. Participant is responsible for complying with any applicable Czech
exchange control laws.
DENMARK
TERMS AND CONDITIONS
Nature of Grant. The following provision supplements Section 10 of the Award
Agreement:
By accepting the Award, Participant acknowledges, understands and agrees that it
relates to future services to be performed and is not a bonus or compensation
for past services.
Stock Option Act. Participant acknowledges that he or she has received an
Employer Statement in Danish (attached at the end of this section) which sets
forth additional terms of the Restricted Stock Units, to the extent that the
Danish Stock Option Act applies to the Restricted Stock Units.
NOTIFICATIONS
Exchange Control and Tax Reporting Information. Participant may hold Shares
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
with either a Danish bank or with an approved foreign broker or bank. If the
Shares are held with a non-Danish broker or bank, Participant is required to
inform the Danish Tax Administration about the safety-deposit account. For this
purpose, Participant must file a Declaration V (Erklaering V) with the Danish
Tax Administration. Participant must sign the Declaration V and the broker or
bank may sign the Declaration V. By signing the Declaration V, the bank/broker
undertakes an obligation, without further request each year not later than on
February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the safety-deposit account. In the event that the
applicable broker or bank with which the safety-deposit account is held does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account and any Shares acquired at vesting and held in such account to
the Danish Tax Administration as part of Participant’s annual income tax return.
By signing the Form V, Participant at the same time authorizes the Danish Tax
Administration to examine the account. A sample of the Declaration V can be
found at the following website: www.skat.dk/getFile.aspx?Id=47392.


23

--------------------------------------------------------------------------------





In addition, when Participant opens a brokerage account (or a deposit account)
outside of Denmark, the account will be treated as a deposit account because
cash can be held in the account. Therefore, Participant must also file a
Declaration K (Erklaering K) with the Danish Tax Administration. Both
Participant and the bank/broker must sign the Declaration K, unless an exemption
from the broker/bank signature requirement is granted by the Danish Tax
Administration. It is possible to seek the exemption on the Form K, which
Participant should do at the time Participant submits the Form K. By signing the
Declaration K, the bank/broker undertakes an obligation, without further request
each year, not later than on February 1 of the year following the calendar year
to which the information relates, to forward certain information to the Danish
Tax Administration concerning the content of the deposit account. In the event
that the applicable financial institution (broker or bank) with which the
account is held, does not wish to, or, pursuant to the laws of the country in
question, is not allowed to assume such obligation to report, Participant
acknowledges that Participant is solely responsible for providing certain
details regarding the foreign brokerage or bank account to the Danish Tax
Administration as part of his or her annual income tax return. By signing the
Declaration K, Participant at the same time authorizes the Danish Tax
Administration to examine the account. A sample of Declaration K can be found at
the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.
Foreign Asset/Account Reporting Information. If Participant establishes an
account holding Shares or cash outside of Denmark, Participant must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank. These obligations are separate from
and in addition to the obligations described above.






24

--------------------------------------------------------------------------------






SPECIAL NOTICE FOR EMPLOYEES IN DENMARK
EMPLOYER STATEMENT


Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Stock Option Act”), you are entitled to receive the following information
regarding participation in the Palo Alto Networks, Inc. (“PANW”) 2012 Equity
Incentive Plan (the “Plan”) in a written statement.


This statement generally contains only the information mentioned in the Stock
Option Act, while the other terms and conditions of your grant of restricted
stock units (“RSUs”) are described in detail in the Plan, the Restricted Stock
Unit Agreement, including Exhibits A and B (the “Agreement”) and the Notice of
Restricted Stock Unit Grant (the “Notice”), which have been made available to
you. In the event of a conflict between a provision contained in this Employer
Statement and provisions contained in the Plan, Agreement or Notice, this
Employer Statement shall prevail.


1.
Date of Grant

The date of grant of your RSUs is the date that the Administrator (as defined in
the Plan) approved a grant for you and determined it would be effective, which
is set forth in the Agreement.


2.
Terms and Conditions of the RSU Grant

The grant of RSUs under the Plan is made at the sole discretion of the
Administrator. Employees and Consultants (as defined in the Plan) of PANW and
its Parents or Subsidiaries (as defined in the Plan) are eligible to participate
in the Plan.


3.
Vesting Date of RSUs

Your award shall vest over a period time, provided you remain employed by or in
the service of PANW or a Subsidiary, unless your award has vested or has
terminated earlier for the reasons set forth in the Plan and subject to Section
5 of this statement.


4.
Exercise Price

There is no exercise price associated with the RSUs. Each RSU entitles you to
receive one share of PANW common stock after the RSUs have vested without any
cost to you or other payment required from you (other than applicable taxes).


5.
Your Rights Upon Termination of Your Service Provider Status

The treatment of your RSUs upon termination of your Service Provider status will
be determined under Sections 4 and 5 of the Stock Option Act unless the terms
contained in the Plan, Agreement and Notice are more favorable to you than
Sections 4 and 5 of the Stock Option Act. If the terms contained in the Plan,
Agreement and Notice are more favorable to you, then such terms will govern the
treatment of your RSUs upon termination of your Service Provider status.


6.
Financial Aspects of Participating in the Plan

The grant of RSUs has no immediate financial consequences for you. The value of
the RSUs is not taken into account when calculating holiday allowances, pension
contributions or other statutory consideration calculated on the basis of
salary.


Shares of stock are financial instruments and investing in stock will always
have financial risk. The future value of PANW’s shares is unknown and cannot be
predicted with certainty..


Palo Alto Networks, Inc.
3000 Tannery Way
Santa Clara, CA 95054


25

--------------------------------------------------------------------------------





SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK
ARBEJDSGIVERERKLÆRING


I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret mv. i
ansættelsesforhold (“Aktieoptionsloven”) er du berettiget til i en skriftlig
erklæring at modtage følgende oplysninger om deltagelse i Palo Alto Networks,
Inc. (“PANW”) 2012 Equity Incentive Plan (“Planen”).


Denne erklæring indeholder generelt kun de oplysninger, der er nævnt i
Aktieoptionsloven, medens de øvrige kriterier og betingelser for din tildeling
af begrænsede aktier (“Restricted Stock Units” eller “RSUer”) er beskrevet
nærmere i Planen, i Restricted Stock Unit Agreement, inkl. bilag A, B
(“Aftalen”) og i Notice of Restricted Stock Unit Grant (“Meddelelsen”), som er
udleveret til dig. I tilfælde af uoverensstemmelser mellem en bestemmelse i
denne Arbejdsgivererklæring og bestemmelserne i Planen, Aftalen eller
Meddelelsen har denne Arbejdsgivererklæring forrang.


1.
Tidspunkt for tildeling

Tidspunktet for tildelingen af dine RSUer er den dag, hvor Administratoren
(Administrator) (som defineret i Planen) godkendte din tildeling og besluttede,
at den skulle træde i kraft. Tidspunktet fremgår af Aftalen.


2.
Kriterier og betingelser for RSU-tildelingen

Tildelingen af RSUer i henhold til Planen sker alene efter Administrators eget
skøn. Medarbejdere (Employees) og Konsulenter (Consultants) (som defineret i
Planen) i PANW og dettes Moderselskaber (Parents) og Datterselskaber
(Subsidiaries) (som defineret i Planen) kan deltage i Planen.


3.
Modningstidspunkt for RSUerne

Dine betingede aktieoptioner modnes over en periode, forudsat at du fortsat er
ansat i eller arbejder for Selskabet eller en tilknyttet virksomhed, medmindre
optionen er modnet eller bortfaldet på et tidligere tidspunkt af de i Ordningen
anførte årsager og med forbehold for pkt. 5 i denne erklæring.


4.
Udnyttelseskurs

Der er ikke knyttet nogen udnyttelseskurs til RSUerne. Hver RSU giver dig i
forbindelse med deres modning ret til at modtage én ordinær aktie i Selskabet,
uden at det koster dig noget (bortset fra gældende skatter og afgifter).


5.
Din retsstilling i forbindelse med ophør af din Ansættelsesstatus

Dine RSUer vil i tilfælde af ophør af din Ansættelsesstatus blive behandlet i
overensstemmelse med Aktieoptionslovens §§ 4 og 5, medmindre bestemmelser i
Planen, Aftalen eller Meddelelsen er mere fordelagtige for dig end
Aktieoptionslovens §§ 4 og 5. Hvis bestemmelserne i Planen, Aftalen eller
Meddelelsen er mere fordelagtige for dig, vil det være disse bestemmelser, der
er gældende for, hvordan dine RSUer behandles i forbindelse med ophør af din
Ansættelsesstatus.
 
6.
Økonomiske aspekter ved at deltage i Planen

Tildelingen af RSUer har ingen umiddelbare økonomiske konsekvenser for dig.
Værdien af RSUerne indgår ikke i beregningen af feriepenge, pensionsbidrag eller
andre lovpligtige, vederlagsafhængige ydelser.
Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en økonomisk risiko. Den fremtidige værdi af PANW aktier kendes
ikke og kan ikke forudsiges med sikkerhed.


Palo Alto Networks, Inc.
3000 Tannery Way
Santa Clara, CA 95054


26

--------------------------------------------------------------------------------





EGYPT
NOTIFICATIONS
Exchange Control Information. If Participant transfers funds into Egypt in
connection with the Restricted Stock Units, Participant will be required to
transfer the funds through a registered bank in Egypt.
FINLAND
There are no country-specific provisions.
FRANCE
TERMS AND CONDITIONS
Language Consent. By accepting the grant, Participant confirms having read and
understood the Plan and Award Agreement which were provided in the English
language. Participant accepts the terms of those documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant l’attribution, le
Participant confirme avoir lu et compris le Plan et le Contrat, qui ont été
communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.
NOTIFICATIONS
Tax Information. The Restricted Stock Units are not intended to qualify for
special tax or social security treatment in France.
Foreign Asset/Account Reporting Information. If Participant holds Shares outside
of France or maintains a foreign bank account, Participant is required to report
such to the French tax authorities when filing his or her annual tax return.
GERMANY
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. (Bundesbank). In case of payments
in connection with securities (including proceeds realized upon the sale of
Shares or from the receipt of any dividends paid on such Shares), the report
must be made by the 5th day of the month following the month in which the
payment was received. The report must be filed electronically. The form of
report (“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English.
Participant is responsible for complying with applicable reporting requirements.


27

--------------------------------------------------------------------------------





GREECE
There are no country-specific provisions.
HONG KONG
TERMS AND CONDITIONS
Form of Payment. Notwithstanding any discretion contained in the Plan, the grant
of Restricted Stock Units does not provide any right for Participant to receive
a cash payment; the Restricted Stock Units are payable in Shares only.
Sale of Shares. For any Restricted Stock Units that vest within six months of
the Date of Grant, Participant agrees that he or she will not dispose of the
Shares acquired prior to the six-month anniversary of the Date of Grant.
NOTIFICATIONS
Securities Law Notice. WARNING: The Restricted Stock Units and the Shares issued
upon vesting do not constitute a public offering of securities under Hong Kong
law and are available only to certain Service Providers. The Award Agreement,
including this Addendum, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. In addition, the documents have not been reviewed by
any regulatory authority in Hong Kong. The Restricted Stock Units are intended
only for the personal use of each Participant, and may not be distributed to any
other person. If Participant is in any doubt about any of the contents of the
Award Agreement, including this Addendum, or the Plan, Participant should obtain
independent professional advice.
HUNGARY
There are no country-specific provisions.
INDIA
NOTIFICATIONS
Exchange Control Information. Participant must repatriate any proceeds from the
sale of Shares acquired under the Plan or the receipt of any dividends paid on
such Shares to India and convert the proceeds into local currency within such
period of time as required under applicable regulations. Participant will
receive a foreign inward remittance certificate (“FIRC”) from the bank where
Participant deposits the foreign currency. Participant should maintain the FIRC
as evidence of the repatriation of funds in the event the Reserve Bank of India
or the Employer requests proof of repatriation. Participant acknowledges that it
is Participant’s responsibility to comply with applicable exchange control laws
in India.


28

--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. Participant is required to declare
any foreign bank accounts and any foreign financial assets (including Shares
held outside India) in Participant’s annual tax return. Participant is
responsible for complying with this reporting obligation and should confer with
his or her personal tax advisor in this regard.
INDONESIA
TERMS AND CONDITIONS
Language Consent and Notification. By accepting the Restricted Stock Units,
Participant (i) confirms having read and understood the documents relating to
the grant (i.e., the Notice of Grant, the Plan and the Award Agreement) which
were provided in the English language, (ii) accepts the terms of those documents
accordingly, and (iii) agrees not to challenge the validity of this document
based on Law No. 24 of 2009 on National Flag, Language, Coat of Arms and
National Anthem or the implementing Presidential Regulation (when issued).
Persetujuan dan Pemberitahuan Bahasa. Dengan menerima pemberian Unit Saham
Terbatas ini, Peserta (i) memberikan konfirmasi bahwa dirinya telah membaca dan
memahami dokumen-dokumen berkaitan dengan pemberian ini (yaitu, Pemberitahuan
Pemberian, Perjanjian Penghargaan dan Program) yang disediakan dalam Bahasa
Inggris, (ii) menerima persyaratan di dalam dokumen-dokumen tersebut, dan (iii)
setuju untuk tidak mengajukan keberatan atas keberlakuan dari dokumen ini
berdasarkan Undang-Undang No. 24 Tahun 2009 tentang Bendera, Bahasa dan Lambang
Negara serta Lagu Kebangsaan ataupun Peraturan Presiden sebagai pelaksanaannya
(ketika diterbitkan).
NOTIFICATIONS
Exchange Control Information. Indonesian residents are obliged to provide the
Indonesian central bank (Bank Indonesia) with information on foreign exchange
activities. The reporting must be completed online through Bank Indonesia’s
website, no later than the 15th day of the month following the month in which
the foreign exchange activity took place.
In addition, if Participant remits proceeds from the sale of Shares or the
receipt of any dividends paid on such Shares into Indonesia, the Indonesian bank
through which the transaction is made will submit a report on the transaction to
Bank Indonesia for statistical reporting purposes. For transactions of US$10,000
or more, a description of the transaction must be included in the report.
IRELAND
NOTIFICATIONS
Director Notification Obligation. Directors, shadow directors or secretaries of
an Irish Parent or Subsidiary must notify the Irish Parent or Subsidiary in
writing if they receive or dispose of an interest in the Company representing
more than 1% of the Company’s voting share capital (e.g., Restricted Stock Unit
granted under the Plan, Shares, etc.), if they become aware of the event giving
rise to the notification requirement or if they become a director or secretary
if such an interest exists


29

--------------------------------------------------------------------------------





at the time. This notification requirement also applies with respect to the
interests of the spouse or children under the age of 18 of the director, shadow
director or secretary (whose interests will be attributed to the director,
shadow director or secretary).
ISRAEL
TERMS AND CONDITIONS
The following provisions applies if Participant was not an Israeli tax resident
at the time of grant of the Restricted Stock Units and if the Restricted Stock
Units do not qualify as Section 102 capital gains trustee track grants:
Settlement of Restricted Stock Units and Sale of Shares. Unless otherwise
determined by the Administrator, Participant agrees to the immediate sale of all
Shares issued upon vesting of the Restricted Stock Unit. Participant agrees that
the Company is authorized to instruct its designated broker to assist with the
mandatory sale of such Shares (on Participant’s behalf pursuant to this
authorization), and Participant expressly authorizes the Company’ s designated
broker to complete the sale of such Shares. Participant agrees to sign any forms
and/or consents required by the Company’s designated broker to effectuate the
sale of Shares. Participant acknowledges that the Company’s designated broker is
under no obligation to arrange for the sale of the Shares at any particular
price. Upon the sale of the Shares, the Company agrees to pay Participant the
cash proceeds from the sale of the Shares, less any brokerage fees or
commissions and subject to any obligation to satisfy Tax-Related Items.
NOTIFICATIONS
Securities Law Information. The grant of the Restricted Stock Units does not
constitute a public offering under the Securities Law, 1968.
ITALY
TERMS AND CONDITIONS
Acknowledgement. Participant acknowledges that he or she has read and
specifically and expressly approves the following sections of the Agreement:
Section 7 - Withholding of Taxes, Section 10 - Nature of Grant, Section 18 -
Electronic Delivery, Section 20 - Agreement Severable, Section 23 - Governing
Law, Section 24 - Language and Section 25 - Imposition of Other Requirements. In
addition, Participant acknowledges that he or she has read and specifically and
expressly approves the Data Privacy Provisions above in this Addendum.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If Participant is an Italian
resident and at any time during the fiscal year Participant holds foreign
financial assets (including cash and Shares) which may generate income taxable
in Italy, Participant is required to report the following on his or her annual
tax return (Form UNICO, Schedule RW) or on a special form if no tax return is


30

--------------------------------------------------------------------------------





required. These reporting obligations will also apply to Italian residents who
are the beneficial owners of foreign financial assets under Italian money
laundering provisions.
Foreign Asset Tax Information. The value of financial assets held outside of
Italy by individuals resident of Italy is subject to a foreign asset tax, at an
annual rate of 2 per thousand (0.2%), subject to an exemption for the first
€6,000.  The taxable amount will be the fair market value of the financial
assets (including Shares) assessed at the end of the calendar year.
JAPAN
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Participant is required to report
details of any assets held outside of Japan (including Shares acquired under the
Plan as of December 31), to the extent such assets have a total net fair market
value exceeding ¥50 million. Such report will be due by March 15 of the
following year. Participant should consult with his or her personal tax advisor
to determine if the reporting obligation applies to his or her personal
situation.
KENYA
NOTIFICATIONS
Tax Registration Information. Under Tax Procedure Act, 2015, Participant is
required to complete and submit a tax registration application to the
Commissioner of Income Tax within 30 days of first vesting of the Restricted
Stock Units. The registration should be completed through the online portal “I
TAX” and is a one-time only registration. Participant is solely responsible for
ensuring compliance with all registration requirements in Kenya.
KOREA
NOTIFICATIONS
Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of Shares or the receipt of dividends
in a single transaction to repatriate the proceeds back to Korea within three
years of the sale/receipt.  However, this repatriation requirement was
eliminated on July 18, 2017. Participant should consult his or her personal
legal advisor to determine whether Participant will be required to repatriate
proceeds from the sale of Shares or the receipt of dividends prior to July 18,
2017 to Korea.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  Participant should consult with his or her
personal tax advisor to determine any personal reporting obligations.


31

--------------------------------------------------------------------------------





LUXEMBOURG
There are no country-specific provisions.
MALAYSIA
TERMS AND CONDITIONS
Data Privacy. The following provision replaces the Data Privacy Provisions above
in this Addendum:
Participant consents to the collection, use and transfer, in electronic or other
form, of his or her personal data as described in this Award Agreement and any
other Restricted Stock Unit grant materials by and among, as applicable, the
Employer, the Company and any Subsidiary for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.


Peserta bersetuju dengan pengumpulan, penggunaan dan pemindahan, dalam bentuk
elektronik atau lain-lain, data peribadinya seperti yang dinyatakan dalam
Perjanjian Penganugerahan ini dan apa-apa bahan geran Unit Saham Terbatas oleh
dan di antara, sebagaimana yang berkenaan, Majikan, Syarikat, dan mana-mana Anak
Syarikat bagi tujuan ekslusif untuk melaksanakan, mentadbir dan menguruskan
penyertaan Peserta dalam Pelan tersebut.
Participant may have previously provided the Company and the Employer with, and
the Company and the Employer may hold, certain personal information about
Participant, including, but not limited to, his or her name, home address and
telephone number, email address, date of birth, social insurance, passport or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company, the fact and conditions of Participant’s
participation in the Plan, details of all Restricted Stock Units or any other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested
or outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.


Sebelum ini, Peserta mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang
Peserta, termasuk, tetapi tidak terhad kepada, namanya, alamat rumah dan nombor
telefon, alamat emel, tarikh lahir, insurans sosial, nombor pasport atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat
penyertaan Peserta dalam Pelan tersebut, butir-butir semua Unit Saham Terbatas
atau apa-apa hak lain untuk syer dalam saham yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun tertunggak bagi faedah
Peserta (“Data”), untuk tujuan eksklusif bagi melaksanakan, mentadbir dan
menguruskan Pelan tersebut.





32

--------------------------------------------------------------------------------





Participant also authorizes any transfer of Data, as may be required, to E*TRADE
Financial Services, Inc. (“E*TRADE”), which is assisting the Company with the
implementation, administration and management of the Plan and/or with whom any
Shares acquired upon vesting of the Restricted Stock Units are deposited. 
Participant acknowledges that these recipients may be located in Participant’s
country or elsewhere, and that the recipient’s country (e.g., the United States)
may have different data privacy laws and protections to Participant’s country,
which may not give the same level of protection to Data.  Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of Data by contacting his or her human resources
representative. Participant authorizes the Company, the stock plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing
Participant’s participation in the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing his or her local human
resources representative, whose contact details are
stockadmin@paloaltonetworks.com.  Further, Participant understands that he or
she is providing the consents herein on a purely voluntary basis.  If
Participant does not consent, or if Participant later seeks to revoke the
consent, his or her status and career with the Employer will not be affected;
the only consequence of refusing or withdrawing the consent is that the Company
would not be able to grant future Restricted Stock Units or other equity awards
to Participant or administer or maintain such awards.  Therefore, Participant
understands that refusing or withdrawing his or her consent may affect his or
her ability to participate
Peserta juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana
yang diperlukan, kepada E*TRADE Financial Services, Inc. (“E*TRADE”), yang
membantu Syarikat dalam pelaksanaan, pentadbiran dan pengurusan Pelan tersebut
dan/atau dengan sesiapa yang mendepositkan apa-apa Saham yang diperolehi melalui
pemberian hak Unit-unit Saham Terbatas. Peserta mengakui bahawa
penerima-penerima ini mungkin berada di negara Peserta atau di tempat lain, dan
bahawa negara penerima (contohnya, Amerika Syarikat) mungkin mempunyai
undang-undang privasi data dan perlindungan yang berbeza daripada negara
Peserta, yang mungkin tidak boleh memberi tahap perlindungan yang sama kepada
Data. Peserta faham bahawa dia boleh meminta senarai nama dan alamat mana-mana
penerima Data yang berpotensi dengan menghubungi wakil sumber manusianya.
Peserta memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan saham dan
mana-mana penerima lain yang mungkin membantu Syarikat (masa sekarang atau pada
masa depan) untuk melaksanakan, mentadbir dan menguruskan penyertaan Peserta
dalam Pelan tersebut untuk menerima, memiliki, menggunakan, mengekalkan dan
memindahkan Data, dalam bentuk elektronik atau lain-lain, semata-mata dengan
tujuan tunggal untuk melaksanakan, mentadbir dan menguruskan penyertaan Peserta
dalam Pelan tersebut. Peserta faham bahawa Data akan dipegang hanya untuk tempoh
yang diperlukan untuk melaksanakan, mentadbir dan menguruskan penyertaannya
dalam Pelan tersebut. Peserta faham bahawa dia boleh, pada bila-bila masa,
melihat Data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan
Data, meminta bahawa apa-apa pindaan-pindaan yang perlu dilaksanakan ke atas
Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes,
tanpa kos, dengan menghubungi secara bertulis wakil sumber manusianya, di mana
butir-butir hubungannya adalah stockadmin@paloaltonetworks.com. Selanjutnya,
Peserta memahami bahawa dia memberikan persetujuan di sini secara sukarela. Jika
Peserta tidak bersetuju, atau jika Peserta kemudian membatalkan persetujuannya,
status dan kerjayanya dengan Majikan tidak akan terjejas; satu-satunya



33

--------------------------------------------------------------------------------





in the Plan. For more information on the consequences of the refusal to consent
or withdrawal of consent, Participant understands that he or she may contact his
or her human resources representative.


akibat jika tidak bersetuju atau menarik balik persetujuan adalah bahawa
Syarikat tidak akan dapat memberikan Unit-unit Saham Terbatas pada masa depan
atau anugerah ekuiti lain kepada Peserta atau mentadbir atau mengekalkan
anugerah tersebut. Oleh itu, Peserta faham bahawa keengganan atau penarikan
balik persetujuannya boleh menjejaskan keupayaannya untuk mengambil bahagian
dalam Pelan tersebut. Untuk maklumat lanjut mengenai akibat keengganan untuk
memberikan keizinan atau penarikan balik keizinan, Peserta fahami bahawa dia
boleh menghubungi wakil sumber manusianya.



NOTIFICATIONS
Director Notification Obligation. If Participant is a director of a Malaysian
Parent or Subsidiary, Participant is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian Parent or Subsidiary in writing when
Participant receives or disposes of an interest (e.g., Restricted Stock Units or
Shares) in the Company or any related company. Such notifications must be made
within 14 days of receiving or disposing of any interest in the Company or any
related company.
MEXICO
TERMS AND CONDITIONS
Acknowledgement of the Award Agreement. By accepting the Restricted Stock Units,
Participant acknowledges that he or she has received a copy of the Plan and the
Award Agreement, including this Addendum, which he or she has reviewed.
Participant further acknowledges that he or she accepts all the provisions of
the Plan and the Award Agreement, including this Addendum. Participant also
acknowledges that he or she has read and specifically and expressly approves the
terms and conditions set forth in the “Nature of Grant” section of the Award
Agreement, which clearly provide as follows:
(1)
Participant’s participation in the Plan does not constitute an acquired right;

(2)
The Plan and Participant’s participation in it are offered by the Company on a
wholly discretionary basis;

(3)
Participant’s participation in the Plan is voluntary; and

(4)
The Company and any of its Parent and Subsidiaries are not responsible for any
decrease in the value of any Shares acquired under the Plan.



34

--------------------------------------------------------------------------------





Labor Law Acknowledgement and Policy Statement. By accepting the Restricted
Stock Units, Participant acknowledges that the Company, with registered offices
at 3000 Tannery Way, Santa Clara, CA 95054, U.S.A., is solely responsible for
the administration of the Plan. Participant further acknowledges that his or her
participation in the Plan, the grant of Restricted Stock Units and any
acquisition of Shares under the Plan do not constitute an employment
relationship between Participant and the Company because Participant is
participating in the Plan on a wholly commercial basis. Based on the foregoing,
Participant expressly acknowledges that the Plan and the benefits that he or she
may derive from participation in the Plan do not establish any rights between
Participant and the Employer and do not form part of the employment conditions
and/or benefits provided by the Employer, and any modification of the Plan or
its termination shall not constitute a change or impairment of the terms and
conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company reserves the absolute right to amend and/or discontinue
Participant’s participation in the Plan at any time, without any liability to
Participant.
Finally, Participant hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, its Parent, Subsidiaries, branches, representation
offices, stockholders, officers, agents or legal representatives, with respect
to any claim that may arise.
Spanish Translation
Reconocimiento del Convenio de Concesión. Al aceptar las Unidades de Acciones
Restringidas (“Unidades”), el Beneficiario reconoce que ha recibido y revisado
una copia del Plan y del Convenio de Concesión, incluyendo este Apéndice. El
Beneficiario reconoce y acepta todas las disposiciones del Plan y del Convenio
de Concesión, incluyendo el apéndice. El Beneficiario también reconoce que ha
leído y aprobado de forma expresa los términos y condiciones establecidos en la
sección: “Nature of Grant” del Convenio de Concesión, que claramente establece
lo siguiente:
(1)
La participación del Beneficiario en el Plan no constituye un derecho adquirido;

(2)
El Plan y la participación del Beneficiario en él es ofrecido por la Compañía de
manera completamente discrecional;

(3)
La participación del Beneficiario en el Plan es voluntaria; y

(4)
La Compañía y su Padre y sus Subsidiarias no son responsables por ninguna
disminución en el valor de las Acciones adquiridas en virtud del Plan.

Reconocimiento del Derecho Laboral y Declaración de la Política. Al aceptar el
otorgamiento de las Unidades, el Beneficiario reconoce que la Compañía, con
domicilio social en 3000 Tannery Way, Santa Clara, CA 95054, E.U.A., es la única
responsable de la administración del Plan. Además, el Beneficiario reconoce que
su participación en el Plan, la concesión de las Unidades y cualquier


35

--------------------------------------------------------------------------------





adquisición de Acciones en virtud del Plan no constituyen una relación laboral
entre el Beneficiario y la Compañía, en virtud de que el Beneficiario está
participando en el Plan sobre una base totalmente comercial. Por lo anterior, el
Beneficiario expresamente reconoce que el Plan y los beneficios que puedan
derivarse de su participación no establecen ningún derecho entre el Beneficiario
y el Empleador y que no forman parte de las condiciones de trabajo y/o
beneficios otorgados por el Empleador, y cualquier modificación del Plan o la
terminación no constituirá un cambio o modificación de los términos y
condiciones en el empleo del Beneficiario.
Además, el Beneficiario comprende que su participación en el Plan es el
resultado de una decisión discrecional y unilateral de la Compañía, por lo que
la misma se reserva el derecho absoluto de modificar y/o suspender la
participación del Beneficiario en el Plan en cualquier momento, sin
responsabilidad alguna del Beneficiario.
Finalmente, el Beneficiario manifiesta que no se reserva acción o derecho alguno
que origine una demanda en contra de la Compañía, por cualquier indemnización o
daño relacionado con las disposiciones del Plan o de los beneficios otorgados en
el mismo, y en consecuencia el Beneficiario libera de la manera más amplia y
total de responsabilidad a la Compañía, sus padre, subsidiarias, sucursales,
oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
NOTIFICATIONS
Securities Law Information. Participant is being offered Restricted Stock Units
which, if vested, will entitle Participant to acquire Shares in accordance with
the terms of the Award Agreement and the Plan. The Shares, if issued, will give
Participant a stake in the ownership of the Company. Participant may receive a
return if dividends are paid.


If the Company runs into financial difficulties and is wound up, Participant
will be paid only after all creditors have been paid. Participant may lose some
or all of Participant’s investment, if any.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result,
Participant may not be given all the information usually required. Participant
will also have fewer other legal protections for this investment. Participant
should ask questions, read all documents carefully, and seek independent
financial advice before committing.


The Shares are quoted on the New York Stock Exchange (“NYSE”). This means that
if Participant acquires Shares under the Plan, Participant may be able to sell
the Shares on the NYSE if there are interested buyers. Participant may get less
than Participant invested. The price will depend on the demand for the Shares.


36

--------------------------------------------------------------------------------







For information on risk factors impacting the Company’s business that may affect
the value of the Shares, Participant should refer to the risk factors discussion
on the Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are
available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at http://investors.paloaltonetworks.com/.
NIGERIA
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.
PAKISTAN
NOTIFICATIONS
Exchange Control Information. Participant will be required to register ownership
of foreign shares (e.g., the Shares) with the State Bank of Pakistan using a
prescribed form. Participant will also be required to immediately repatriate to
Pakistan the proceeds from the sale of Shares Participant acquires upon the
vesting of the Restricted Stock Units. Participant should consult with his or
her personal advisor to ensure compliance with applicable exchange control
regulations in Pakistan, as such regulations are subject to frequent change.
Participant is responsible for ensuring compliance with all exchange control
laws in Pakistan.
PANAMA
NOTIFICATIONS
Securities Law Information. The Restricted Stock Units and any underlying Shares
issued at vesting are not subject to registration under Panamanian law as they
are not intended for the public, but solely for Participant’s benefit.
PERU
TERMS AND CONDITIONS
Labor Law Acknowledgment. By accepting the Restricted Stock Units, Participant
acknowledges that the Restricted Stock Units are being granted ex gratia to
Participant with the purpose of rewarding Participant.
NOTIFICATIONS
Securities Law Information. The offer of Restricted Stock Units is considered a
private offering in Peru. Therefore, it is not subject to registration.


37

--------------------------------------------------------------------------------





PHILIPPINES
TERMS AND CONDITIONS
Necessary Approvals. The offering of the Plan and the grant of the Restricted
Stock Units may be subject to certain securities approval/confirmation
requirements in the Philippines with the Philippine Securities and Exchange
Commission. If the Company has not obtained, or does not maintain, the necessary
securities approval/confirmation prior to the vesting of the Restricted Stock
Units, Participant will not vest in the Restricted Stock Units and no Shares
subject to the Restricted Stock Units will be issued. Restricted Stock Units
shall vest and Shares shall be issued in settlement of the Restricted Stock
Units only if and when all necessary securities approvals/confirmations have
been obtained and are maintained.
NOTIFICATIONS
Securities Law Information. Participant should be aware of the risks of
participating in the Plan, which include (without limitation) the risk of
fluctuation in the price of the Shares on the New York Stock Exchange and the
risk of currency fluctuations between the U.S. dollar and Participant’s local
currency. In this regard, Participant should note that the value of any Shares
Participant may acquire under the Plan may decrease after the Shares are issued,
and fluctuations in foreign exchange rates between Participant’s local currency
and the U.S. dollar may affect the value of the Restricted Stock Units or any
amounts due to Participant pursuant to the vesting of the Restricted Stock Units
or the subsequent sale of any Shares acquired upon vesting. The Company is not
making any representations, projections or assurances about the value of the
Shares now or in the future.
For further information on risk factors impacting the Company’s business that
may affect the value of the Shares, Participant should refer to the risk factors
discussion in the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Company’s website at
https://investors.paloaltonetworks.com/. In addition, Participant may receive,
free of charge, a copy of the Company’s Annual Report, Quarterly Reports or any
other reports, proxy statements or communications distributed to the Company’s
stockholders by contacting Investor Relations at Palo Alto Networks, Inc., 3000
Tannery Way, Santa Clara, California 95054 and at +1 (408) 753-4000.


Participant acknowledges that he or she is permitted to sell Shares acquired
under the Plan through the designated Plan broker appointed by the Company (or
such other broker to whom Participant transfers Shares), provided that such sale
takes place outside of the Philippines through the facilities of the New York
Stock Exchange on which the Shares are listed.
POLAND
NOTIFICATIONS
Exchange Control Information. If Participant holds foreign securities (including
Shares) and maintains accounts abroad, Participant may be required to file
certain reports with the National


38

--------------------------------------------------------------------------------





Bank of Poland. Specifically, if the value of securities and cash held in such
foreign accounts exceeds PLN 7 million, Participant must file reports on the
transactions and balances of the accounts on a quarterly basis. Further, any
fund transfers in excess of €15,000 (or PLN 15,000 if such transfer of funds is
connected with business activity of an entrepreneur) into or out of Poland must
be effected through a bank in Poland. Polish residents are required to store all
documents related to foreign exchange transactions for a period of five years.
PORTUGAL
TERMS AND CONDITIONS
Language Consent. Participant hereby expressly declares that Participant has
full knowledge of the English language and has read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
Award Agreement.
Conhecimento da Lingua. Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no Acordo.
NOTIFICATIONS
Exchange Control Information. If Participant is a resident of Portugal and he or
she receives Shares, the acquisition of such Shares should be reported to the
Banco de Portugal for statistical purposes. If the Shares are deposited with a
commercial bank or financial intermediary in Portugal, such bank or financial
intermediary will submit the report to the Banco de Portugal. If the Shares are
not deposited with a commercial bank, broker or financial intermediary in
Portugal, Participant will be responsible for submitting the report to the Banco
de Portugal.
QATAR
There are no country-specific provisions.
ROMANIA
TERMS AND CONDITIONS
Vesting Schedule. The following provision supplements Section 3 of the Award
Agreement:
Notwithstanding anything to the contrary in the Notice of Grant or the Award
Agreement, no part of the Restricted Stock Units will vest until the one-year
anniversary of the Date of Grant.
Language Consent. By accepting the grant of Restricted Stock Units, Participant
acknowledges that he or she is proficient in reading and understanding English
and fully understands the terms of the documents related to the grant (the
Notice of Grant, the Award Agreement and the Plan), which were provided in the
English language. Participant accepts the terms of those documents accordingly.


39

--------------------------------------------------------------------------------





Consimtamant cu privire la limba. Prin acceptarea acordarii de RSU-uri,
Participantul confirma ca acesta sau aceasta are un nivel adecvat de cunoastere
in ce priveste cititirea si intelegerea limbii engleze, a citit si confirma ca a
inteles pe deplin termenii documentelor referitoare la acordare (Anuntul,
Acordul RSU si Planul), care au fost furnizate in limba engleza. Participantul
accepta termenii acestor documente in consecinta.
NOTIFICATIONS
Exchange Control Information. If Participant deposits the proceeds from the sale
of Shares acquired under the Plan into a bank account in Romania, Participant
may be required to provide the Romanian bank with appropriate documentation
explaining the source of the funds. Participant understands that Participant
should consult with Participant’s personal legal advisor to determine whether
Participant will be required to submit such documentation to the Romanian bank.
RUSSIA
TERMS AND CONDITIONS
US Transaction and Sale Restriction. Participant understands that acceptance of
the Restricted Stock Units results in a contract between Participant and the
Company completed in the United States and that the Award Agreement is governed
by the laws of the State of California, without giving effect to the conflict of
law principles thereof. Upon vesting and settlement of the Restricted Stock
Units, any Shares to be issued to Participant shall be held or delivered to
Participant in the United States and in no event will such Shares be delivered
to Participant in Russia. Participant acknowledges that Participant is not
permitted to sell or otherwise transfer Shares directly to other individuals in
Russia, nor is Participant permitted to bring any certificates representing the
Shares into Russia (if such certificates are actually issued).
Data Privacy. Participant hereby acknowledges that he or she has read and
understands the terms regarding the collection, processing and transfer of Data
contained in the Data Privacy Provisions above in this Addendum and, by
participating in the Plan, agrees to such terms. In this regard, upon request of
the Company or the Employer, Participant agrees to provide any executed data
privacy consent form (or any other agreements or consents that may be required
by the Employer or the Company) should the Company and/or the Employer deem such
agreement or consent necessary under applicable data privacy laws, either now or
in the future. Participant understands that he or she will not be able to
participate in the Plan if Participant fails to execute any such consent or
agreement.
NOTIFICATIONS
Securities Law Information. Participant acknowledges that the Restricted Stock
Units, the Notice of Grant, the Award Agreement, the Plan and all other
materials that Participant may receive regarding participation in the Plan do
not constitute advertising or an offering of securities in Russia. The Shares
acquired pursuant to the Plan have not and will not be registered in Russia and,
therefore, neither the Restricted Stock Units nor the Shares may be used for
offering or public circulation in Russia.


40

--------------------------------------------------------------------------------





Exchange Control Information. Proceeds from the sale of Shares must be
repatriated to Russia within a reasonably short period after receipt. The sales
proceeds must be initially credited to Participant through a foreign currency
account opened in Participant’s name at an authorized bank in Russia. After the
funds are initially received in Russia, they may be further remitted to a
foreign bank subject to certain limitations.
Cash dividends do not need to be remitted to a Russian bank account but may be
remitted directly to a foreign individual bank account in Organisation for
Economic Cooperation and Development (“OECD”) or Financial Action Task Force
(“FATF”) countries. In addition, cash proceeds from the sale of Shares can also
be remitted directly to a foreign individual bank account in OECD or FATF
countries, provided that such securities are listed on one of the foreign stock
exchange on the list provided for by Russian federal law (e.g., the New York
Stock Exchange).
Foreign Asset / Account Reporting Information. Russian residents are required to
notify the Russian tax authorities within one month of opening or closing a
foreign bank account or of changing any account details. Russian residents are
also required to file reports of the transactions in their foreign bank accounts
with the Russian tax authorities on an annual basis. In addition, Russian
residents are required to report any cash transactions with respect to foreign
bank accounts to the Russian tax authorities. The tax authorities can require
any supporting documents related to the transactions in a Russian resident’s
foreign bank account.
Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Participant should inform the Company if he or she is covered by these
laws because Participant should not hold Shares under the Plan.
Labor Law Information. If Participant continues to hold Shares acquired at
vesting of the Restricted Stock Units after an involuntary termination as a
Service Provider, Participant may not be eligible to receive unemployment
benefits in Russia.
SAUDI ARABIA
NOTIFICATIONS
Securities Law Information. The Award Agreement and related plan documents may
not be distributed in Saudi Arabia except to such persons as are permitted under
the Offers of Securities and Continuing Obligations issued by the Capital Market
Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of the Award Agreement, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
the Award Agreement. Prospective purchasers of the securities offered hereby
should conduct their own due diligence on the accuracy of the information
relating to the securities. If Participant does not understand the contents of
the Award Agreement, Participant should consult an authorized financial adviser.


41

--------------------------------------------------------------------------------





SINGAPORE
TERMS AND CONDITIONS
Sale of Shares. For any Restricted Stock Units that vest within six months of
the Date of Grant, Participant agrees that he or she will not sell or offer to
sell the Shares acquired prior to the six-month anniversary of the Date of
Grant, unless such sale or offer to sell in Singapore is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).
NOTIFICATIONS
Securities Law Information. The grant of the Restricted Stock Units under the
Plan is being made pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the SFA and not with a view to the Restricted Stock Units being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.
Chief Executive Officer/Director Notification Obligation. If Participant is the
chief executive officer (“CEO”) or a director, associate director or shadow
director of a Singaporean Parent or Subsidiary, Participant is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singaporean Parent or Subsidiary in
writing when (i) Participant receives an interest (e.g., Shares) in the Company
or any related companies or (ii) Participant sells or receives Shares of the
Company or any related company (including when Participant sells or receives
Shares acquired under the Plan). These notifications must be made within two
business days of acquiring or disposing of any interest in the Company or any
related company. In addition, a notification must be made of Participant’s
interests in the Company or any related company within two business days of
becoming the CEO or a director.
SLOVAKIA
There are no country-specific provisions.
SLOVENIA
TERMS AND CONDITIONS
Language Consent. By accepting the grant of Restricted Stock Units, Participant
acknowledges that he or she is proficient in reading and understanding English
and fully understands the terms of the documents related to the grant (the
Notice of Grant, the Award Agreement and the Plan), which were provided in the
English language. Participant accepts the terms of those documents accordingly.
Soglasje za Uporabo Angleškega Jezika. S sprejetjem dodelitve RSU Udeleženec
(Participant) priznava in potrjuje, da je sposoben brati in razumeti angleški
jezik ter v celoti razume pogoje dokumentov, povezanih z dodelitvijo (Obvestilo
(Notice of Grant), pogodba (Award Agreement) in Naÿrt (Plan)), ki so bili
posredovani v angleškem jeziku. Udeleženec skladno s tem sprejema pogoje teh
dokumentov.


42

--------------------------------------------------------------------------------





NOTIFICATIONS
Foreign Asset/Account Reporting Information. Slovenian residents may be required
to report the opening of bank and/or brokerage accounts to the tax authorities
within eight days of opening such account. Participant should consult his or her
personal tax advisor to determine whether this requirement will apply to any
accounts opened in connection with participation in the Plan and to ensure
compliance with applicable reporting requirements in Slovenia.
SOUTH AFRICA
TERMS AND CONDITIONS
Withholding of Taxes. The following provision supplements Section 7 of the Award
Agreement:
By accepting the Restricted Stock Units, Participant agrees to immediately
notify the Employer of the amount of any gain realized upon vesting of the
Restricted Stock Units. If Participant fails to advise the Employer of the gain
realized upon vesting of the Restricted Stock Units, then he or she may be
liable for a fine. Participant will be responsible for paying the difference
between the actual tax liability and the amount withheld by the Company or the
Employer.
NOTIFICATIONS
Securities Law Information.  The documents listed below are available for
Participant’s review on the Company’s website at
http://investors.paloaltonetworks.com and the company’s intranet:
1.
The Company’s most recent annual financial statements; and

2.
The Company’s most recent Plan prospectus.

A copy of the above documents will be sent to Participant free of charge on
written request to stockadmin@paloaltonetworks.com.
Participant should carefully read the materials provided before making a
decision whether to participate in the Plan. In addition, Participant should
contact his or her tax advisor for specific information concerning Participant’s
personal tax situation with regard to Plan participation.
Exchange Control Information. By accepting the Restricted Stock Units,
Participant acknowledges that Participant is solely responsible for complying
with applicable South African exchange control regulations. Since the exchange
control regulations change frequently and without notice, Participant should
consult Participant’s legal advisor prior to the acquisition or sale of Shares
acquired under the Plan to ensure compliance with current regulations. As noted,
it is Participant’s responsibility to comply with South African exchange control
laws, and neither the Company nor any Parent or Subsidiary will be liable for
any fines or penalties resulting from Participant’s failure to comply with
applicable laws.


43

--------------------------------------------------------------------------------





SPAIN
TERMS AND CONDITIONS
Labor Law Acknowledgment. This section supplements Section 10 of the Award
Agreement:
In accepting the Restricted Stock Units, Participant acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan.
Participant understands that the Company has unilaterally, gratuitously, and
discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be Service Providers throughout the world. The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not economically or otherwise bind the Company or any Parent
or Subsidiary on an ongoing basis. Consequently, Participant understands that
the Restricted Stock Units are granted on the assumption and condition that the
Restricted Stock Units or the Shares acquired upon vesting shall not become a
part of any employment or service contract (either with the Company or any
Parent or Subsidiary) and shall not be considered a mandatory benefit, salary
for any purposes (including severance compensation), or any other right
whatsoever. In addition, Participant understands that this grant would not be
made to Participant but for the assumptions and conditions referred to above;
thus, Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of Restricted Stock Units shall be null and void.
Further, the vesting of the Restricted Stock Units is expressly conditioned on
Participant’s continued and active rendering of service, such that if
Participant’s status as a Service Provider terminates for any reason whatsoever,
the Restricted Stock Units cease vesting immediately effective on the date of
Participant’s termination of status as a Service Provider. This will be the
case, for example, even if (1) Participant is considered to be unfairly
dismissed without good cause; (2) Participant is dismissed for disciplinary or
objective reasons or due to a collective dismissal; (3) Participant terminates
service due to a change of work location, duties or any other employment or
contractual condition; (4) Participant terminates service due to a unilateral
breach of contract by the Company or any Parent or Subsidiary; or (5)
Participant’s status as a Service Provider terminates for any other reason
whatsoever.
NOTIFICATIONS
Securities Law Information. The Restricted Stock Units described in the Plan and
the Award Agreement, including this Addendum, do not qualify under Spanish
regulations as a security. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Plan and the Award Agreement, including this Addendum, have not been nor
will they be registered with the Comisión Nacional del Mercado de Valores
(Spanish Securities Exchange Commission), and they do not constitute a public
offering prospectus.
Exchange Control Information. It is Participant’s responsibility to comply with
exchange control regulations in Spain. Participant must declare the acquisition
of Shares for statistical purposes to the Spanish Direccion General de Comercio
e Inversiones (the “DGCI”) of the Ministry of Economy


44

--------------------------------------------------------------------------------





and Competitiveness. Generally, the declaration must be filed a D-6 form in
January for Shares owned as of December 31 of each year; however, if the value
of the Shares or the sale proceeds exceed €1,502,530, a declaration must be
filed within one month of the acquisition or sale, as applicable.
When receiving foreign currency payments in excess of €50,000 derived from the
ownership of Shares (e.g., as a result of the sale of the Shares or the receipt
of dividends), Participant must inform the financial institution receiving the
payment of the basis upon which such payment is made. Participant will likely
need to provide the institution with the following information: (i)
Participant’s name, address, and fiscal identification number; (ii) the name and
corporate domicile of the Company; (iii) the amount of the payment; (iv) the
currency used; (v) the country of origin; (vi) the reasons for the payment; and
(vii) any additional information that may be required.
Further, Participant is required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), as well as
the Shares held in such accounts if the value of the transactions during the
prior tax year or the balances in such accounts as of December 31 of the prior
tax year exceed €1,000,000.
Foreign Asset/Account Reporting Information. To the extent that Participant
holds Shares and/or has bank accounts outside Spain with a value in excess of
€50,000 (for each type of asset) as of December 31, Participant will be required
to report information on such assets on his or her tax return (tax form 720) for
such year. After such Shares and/or accounts are initially reported, the
reporting obligation will apply for subsequent years only if the value of any
previously-reported Shares or accounts increases by more than €20,000.
Participant should consult with his or her personal advisor in this regard.
SRI LANKA
There are no country-specific provisions.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
NOTIFICATIONS
Securities Law Information. The grant of the Restricted Stock Units is
considered a private offering in Switzerland and is therefore not subject to
securities registration in Switzerland. Neither this document nor any materials
relating to the Shares constitute a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any materials relating to the Shares may be publicly distributed or
otherwise made publicly available in Switzerland. Neither this document nor any
other offering or marketing material relating to the Restricted Stock Units has
been or will be filed with, approved or supervised by any Swiss regulatory
authority (in particular, the Swiss Financial Supervisory Authority (FINMA)).


45

--------------------------------------------------------------------------------





TAIWAN
TERMS AND CONDITIONS
Data Privacy. Participant hereby acknowledges that he or she has read and
understands the terms regarding the collection, processing and transfer of Data
contained in the Data Privacy Provisions above in this Addendum and, by
participating in the Plan, agrees to such terms. In this regard, upon request of
the Company or the Employer, Participant agrees to provide any executed data
privacy consent form (or any other agreements or consents that may be required
by the Employer or the Company) should the Company and/or the Employer deem such
agreement or consent necessary under applicable data privacy laws, either now or
in the future. Participant understands that he or she will not be able to
participate in the Plan if Participant fails to execute any such consent or
agreement.
NOTIFICATIONS
Securities Law Information. The grant of the Restricted Stock Units and the
Shares to be issued pursuant to the Plan are available only for certain Service
Providers. It is not a public offer of securities by a Taiwanese company;
therefore, it is exempt from registration in Taiwan.
Exchange Control Information. Participant may acquire and remit foreign currency
(including proceeds from the Shares and any dividends paid on such Shares) into
and out of Taiwan up to US$5,000,000 per year. If the transaction amount is
TWD$500,000 or more in a single transaction, Participant must submit a Foreign
Exchange Transaction Form and also provide supporting documentation to the
satisfaction of the remitting bank.
THAILAND
NOTIFICATIONS
Exchange Control Information. It is Participant’s responsibility to comply with
all exchange control regulations in Thailand. Participant is required to
immediately repatriate the proceeds from the sale of Shares or the receipt of
dividends to Thailand if the proceeds realized in a single transaction exceed
US$50,000. Within the next 360 days after the repatriation date, Participant
must deposit the proceeds into a foreign currency deposit account or convert
them to local currency. If the amount of such proceeds is equal to or greater
than US$50,000, Participant must specifically report the inward remittance to
the Bank of Thailand on a Foreign Exchange Transaction Form through the bank at
which Participant deposits or converts the proceeds.
TUNISIA
NOTIFICATIONS
Exchange Control Information. Participant may be required to obtain prior
authorization from the Central Bank of Tunisia (“CBT”) for the acquisition for
Shares under the Plan. For this reason, Participant should consult Participant’s
personal legal advisor prior to vesting and settlement regarding Participant’s
participation in the Plan.


46

--------------------------------------------------------------------------------





If Participant holds assets (including Shares acquired under the Plan) outside
of Tunisia and the value of such assets exceeds a certain threshold (currently
TND 500), Participant must declare the assets to the CBT within six months of
their acquisition. All proceeds from the sale of Shares or the receipt of any
dividends paid under the Plan must be repatriated to Tunisia. As noted above,
Participant should consult his or her personal legal advisor before taking
action with respect to the remittance of proceeds into Tunisia. Participant is
solely responsible for ensuring compliance with applicable exchange control laws
in Tunisia and neither the Company nor the Employer will be liable for any
non-compliance by Participant.
TURKEY
NOTIFICATIONS
Securities Law Information. By accepting the Restricted Stock Units and
participating in the Plan, Participant acknowledges that Participant understands
that the Shares acquired under the Plan cannot be sold in Turkey. The Shares are
currently traded on the New York Stock Exchange, which is located outside of
Turkey, under the ticker symbol “PANW” and the Shares may be sold through this
exchange.
Financial Intermediary Information.  Activity related to investments in foreign
securities (e.g., the sale of Shares acquired under the Plan) must be conducted
through a bank or financial intermediary institution licensed by the Turkish
Capital Markets Board and should be reported to the Turkish Capital Markets
Board. Participant understands that Participant is solely responsible for
complying with this requirement and should contact his or her personal legal
advisor for further information regarding his or her obligations in this
respect.
UKRAINE
NOTIFICATIONS
Exchange Control Information. Participant is responsible for complying with all
applicable exchange control regulations in Ukraine. Participant should consult
with his or her personal legal advisor to ensure compliance with the applicable
requirements.
UNITED ARAB EMIRATES
TERMS AND CONDITIONS
Nature of Grant. The following provision supplements Section 10 of the Award
Agreement:
Participant acknowledges that the Restricted Stock Units and related benefits do
not constitute a component of Participant’s “wages” for any legal purpose.
Therefore, the Restricted Stock Units and related benefits will not be included
and/or considered for purposes of calculating any and all labor benefits, such
as social insurance contributions and/or any other labor-related amounts which
may be payable.


47

--------------------------------------------------------------------------------





NOTIFICATIONS
Securities Law Information. Participation in the Plan is being offered only to
selected Service Providers and is in the nature of providing equity incentives
to Service Providers in the United Arab Emirates. The Plan and the Award
Agreement are intended for distribution only to such Service Providers and must
not be delivered to, or relied on by, any other person. Participant should
conduct his or her own due diligence on the Shares. If Participant does not
understand the contents of the Plan and the Award Agreement, Participant should
consult an authorized financial adviser. The Emirates Securities and Commodities
Authority has no responsibility for reviewing or verifying any documents in
connection with the Plan. Neither the Ministry of Economy nor the Dubai
Department of Economic Development have approved the Plan or the Award Agreement
nor taken steps to verify the information set out therein, and have no
responsibility for such documents.
UNITED KINGDOM
TERMS AND CONDITIONS
Form of Payment. Notwithstanding any discretion contained in the Plan but
without prejudice to Section 7 of the Award Agreement, the grant of Restricted
Stock Units does not provide any right for Participant to receive a cash
payment, and the Restricted Stock Units are payable in Shares only.
Joint Election for Transfer of Liability for Employer National Insurance
Contributions. As a condition of participation in the Plan and the vesting of
the Restricted Stock Units, Participant agrees to accept any liability for
secondary Class 1 National Insurance contributions that may be payable by the
Company, the Employer, any Parent or Subsidiary in connection with the
Restricted Stock Units and any event giving rise to Tax-Related Items (the
“Employer NICs”). Without prejudice to the foregoing, Participant agrees to
execute a joint election with the Company or the Employer, the form of such
joint election (the “Joint Election”) having been approved formally by Her
Majesty’s Revenue and Customs (“HMRC”), and any other required consent or
election prior to vesting of the Restricted Stock Units. Participant further
agrees to execute such other joint elections as may be required between
Participant and any successor to the Company, the Employer, any Parent or
Subsidiary. Participant further agrees that the Company, the Employer, any
Parent or Subsidiary may collect the Employer NICs from Participant by any of
the means set forth in Section 7 of the Award Agreement.
If Participant does not enter into a Joint Election prior to the vesting of the
Restricted Stock Units, he or she will not be entitled to vest in the Restricted
Stock Units unless and until he or she enters into a Joint Election, and no
Shares will be issued to Participant under the Plan, without any liability to
the Company, the Employer, or any Parent or Subsidiary.
Withholding of Taxes. Without limitation to Section 7 of the Award Agreement,
Participant agrees that Participant is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items as and when requested by the
Company or the Employer or by HMRC (or any other tax authority or any other
relevant authority). Participant also agrees to indemnify and keep indemnified
the Company and the Employer against any Tax–Related Items that they are
required to pay or


48

--------------------------------------------------------------------------------





withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on Participant’s behalf.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant may not be able to indemnify the Company or the Employer for the
amount of any income tax not collected from or paid by Participant, as it may be
considered a loan. In this case, the amount of any income tax not collected
within 90 days of the end of the U.K. tax year in which the event giving rise to
the Tax-Related Items occurs may constitute an additional benefit to Participant
on which additional income tax and NICs may be payable. Participant understands
that Participant will be responsible for reporting and paying any income tax due
on this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company and/or Employer for the value of any employee NICs
due on this additional benefit, which may be recovered from Participant by the
Company or the Employer by any of the means referred to in Section 7 of the
Award Agreement.


49

--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Notice of Grant of Restricted Stock (the “Notice of Grant”) and Terms
and Conditions of Restricted Stock Grant, attached hereto as Exhibit A
(together, the “Agreement”).
NOTICE OF RESTRICTED STOCK GRANT


Participant:
 
 
Address:
 
 
 
 
 

Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Grant Number
 
 
 
Date of Grant
 
 
 
Vesting Commencement Date
 
 
 
Total Number of Shares Granted
 
 
 

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:
Twenty-five percent (25%) of the Shares of Restricted Stock will vest on the one
(1) year anniversary of the Vesting Commencement Date, and twenty-five percent
(25%) of the Shares of Restricted Stock will vest each year thereafter on the
same day as the Vesting Commencement Date, subject to Participant continuing to
be a Service Provider through each such date.


1

--------------------------------------------------------------------------------





By Participant’s signature and the signature of the representative of Palo Alto
Networks, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock is granted under and governed by the terms and
conditions of the Plan and this Agreement. Participant has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.
PARTICIPANT
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
By
 
 
 
Print Name
 
Title
 
 
 
Address:
 
 
 
 
 
 
 
 





2

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT


1.Grant of Restricted Stock. The Company hereby grants to the Participant named
in the Notice of Grant (the “Participant”) under the Plan for past services and
as a separate incentive in connection with his or her services and not in lieu
of any salary or other compensation for his or her services, an Award of Shares
of Restricted Stock, subject to all of the terms and conditions in this
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.
2.Escrow of Shares.
(a)All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.
(b)The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.
(c)Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.
(d)The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.
(f)In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split,


3

--------------------------------------------------------------------------------





reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares, the
Shares of Restricted Stock will be increased, reduced or otherwise changed, and
by virtue of any such change Participant will in his or her capacity as owner of
unvested Shares of Restricted Stock be entitled to new or additional or
different shares of stock, cash or securities (other than rights or warrants to
purchase securities); such new or additional or different shares, cash or
securities will thereupon be considered to be unvested Shares of Restricted
Stock and will be subject to all of the conditions and restrictions which were
applicable to the unvested Shares of Restricted Stock pursuant to this
Agreement. If Participant receives rights or warrants with respect to any
unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants.
(g)The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Shares of Restricted Stock awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Shares of
Restricted Stock scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in Participant in accordance with any of the
provisions of this Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock will be considered as having vested as of the
date specified by the Administrator.
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Shares of
Restricted Stock that have not vested at the time of Participant’s termination
as a Service Provider for any reason will be forfeited and automatically


4

--------------------------------------------------------------------------------





transferred to and reacquired by the Company at no cost to the Company upon the
date of such termination and Participant will have no further rights thereunder.
Participant will not be entitled to a refund of the price paid for the Shares of
Restricted Stock, if any, returned to the Company pursuant to this Section 5.
Participant hereby appoints the Escrow Agent with full power of substitution, as
Participant’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of Participant to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such termination of service.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit or require Participant to satisfy such
tax withholding obligation, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any tax withholding obligations by
reducing the number of Shares otherwise deliverable to Participant and, until
determined otherwise by the Company, this will be the method by which such tax
withholding obligations are satisfied. To the extent determined appropriate by
the Company in its discretion, it will have the right (but not the
obligation) to satisfy any tax withholding obligations through the use of the
method described in (d) above If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3 or 4 or tax withholding obligations


5

--------------------------------------------------------------------------------





related to the applicable Shares otherwise are due, Participant will permanently
forfeit such Shares and the Shares will be returned to the Company at no cost to
the Company.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent. Except as provided in Section 2(f), after such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Palo Alto Networks, Inc.,
3300 Olcott Street, Santa Clara, CA, 95054, or at such other address as the
Company may hereafter designate in writing.
11.Grant is Not Transferable. Except to the limited extent provided in Section
6, the unvested Shares subject to this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of any unvested
Shares of Restricted Stock subject to this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.


6

--------------------------------------------------------------------------------





12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
13.Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body or
the securities exchange on which the Shares are then registered, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Administrator will, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Administrator may establish from time to time for reasons of administrative
convenience.
14.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
15.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.


7

--------------------------------------------------------------------------------





17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
18.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
19.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.
20.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21.Governing Law. This Agreement will be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Award of Restricted Stock or this
Agreement, the parties hereby submit to and consent to the jurisdiction of
California, and agree that such litigation will be conducted in the courts of
Santa Clara County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this Award of
Restricted Stock is made and/or to be performed.
.


8

--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Notice of Grant of Restricted Stock, including the attached Vesting
Appendix (the “Notice of Grant”), and Terms and Conditions of Restricted Stock
Grant, attached hereto as Exhibit A (together, the “Agreement”).
NOTICE OF RESTRICTED STOCK GRANT
Participant:
 
 
Address:
 
 
 
 
 

Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Date of Grant    
 
 
 
Vesting Commencement Date
 
 
 
Target Shares of Restricted Stock
 
 
 
Maximum Shares of Restricted Stock    
 
 
 

Vesting Schedule:
The Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the attached Vesting Appendix.
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock, the Restricted Stock will
immediately be forfeited.


-1-

--------------------------------------------------------------------------------





By Participant’s signature and the signature of the representative of Palo Alto
Networks, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock is granted under and governed by the terms and
conditions of the Plan and this Agreement. Participant has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.
PARTICIPANT
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
 
 
 
 
Print Name
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 





-2-

--------------------------------------------------------------------------------









EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT


1.Grant of Restricted Stock. The Company hereby grants to the Participant named
in the Notice of Grant (the “Participant”) under the Plan for past services and
as a separate incentive in connection with his or her services and not in lieu
of any salary or other compensation for his or her services, an Award of Shares
of Restricted Stock, subject to all of the terms and conditions in this
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.
2.Escrow of Shares.
(a)All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.
(b)The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.
(c)Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.


-3-

--------------------------------------------------------------------------------





(d)The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.
(f)In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. If Participant receives rights or warrants with respect to any
unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants.
(g)The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Shares of Restricted Stock awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Shares of
Restricted Stock scheduled to vest on a certain


-4-

--------------------------------------------------------------------------------





date or upon the occurrence of a certain condition will not vest in Participant
in accordance with any of the provisions of this Agreement, unless Participant
will have been continuously a Service Provider from the Date of Grant until the
date such vesting occurs.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock will be considered as having vested as of the
date specified by the Administrator.
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Shares of
Restricted Stock that have not vested at the time of Participant’s termination
as a Service Provider for any reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company upon the
date of such termination and Participant will have no further rights thereunder.
Participant will not be entitled to a refund of the price paid for the Shares of
Restricted Stock, if any, returned to the Company pursuant to this Section 5.
Participant hereby appoints the Escrow Agent with full power of substitution, as
Participant’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of Participant to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such termination of service.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify


-5-

--------------------------------------------------------------------------------





from time to time, may permit or require Participant to satisfy such tax
withholding obligation, in whole or in part (without limitation) by (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any tax withholding obligations by
reducing the number of Shares otherwise deliverable to Participant and, until
determined otherwise by the Company, this will be the method by which such tax
withholding obligations are satisfied. To the extent determined appropriate by
the Company in its discretion, it will have the right (but not the
obligation) to satisfy any tax withholding obligations through the use of the
method described in (d) above If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3 or 4 or tax withholding obligations related to the
applicable Shares otherwise are due, Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent. Except as provided in Section 2(f), after such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING


-6-

--------------------------------------------------------------------------------





HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Palo Alto Networks, Inc.,
3300 Olcott Street, Santa Clara, CA, 95054, or at such other address as the
Company may hereafter designate in writing.
11.Grant is Not Transferable. Except to the limited extent provided in Section
6, the unvested Shares subject to this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of any unvested
Shares of Restricted Stock subject to this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
13.Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law


-7-

--------------------------------------------------------------------------------





or under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body or the securities exchange on which the
Shares are then registered, which the Administrator will, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Administrator will, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of grant of the Restricted Stock as the Administrator may establish from
time to time for reasons of administrative convenience.
14.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
15.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
18.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or


-8-

--------------------------------------------------------------------------------





unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.
19.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.
20.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21.Forfeiture or Clawback. The Restricted Stock (including any proceeds, gains
or other economic benefit received by the Participant from a subsequent sale of
Shares issued upon vesting) will be subject to the Company’s compensation
recovery or clawback policy currently in effect and any clawback policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other Applicable Laws.
22.Governing Law. This Agreement will be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Award of Restricted Stock or this
Agreement, the parties hereby submit to and consent to the jurisdiction of
California, and agree that such litigation will be conducted in the courts of
Santa Clara County, California, or the federal courts for the United States for
the Northern District


-9-

--------------------------------------------------------------------------------





of California, and no other courts, where this Award of Restricted Stock is made
and/or to be performed.


-10-

--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Notice of Grant of Restricted Stock (the “Notice of Grant”) and Terms
and Conditions of Restricted Stock Grant, attached hereto as Exhibit A
(together, the “Agreement”).
NOTICE OF RESTRICTED STOCK GRANT


Participant Name
 
First Last


Address:
 
Address 1
 
 


Address 2



Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Grant Number                
Date of Grant                
Vesting Commencement Date    
Total Number of Shares Granted    
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:
25% of the Eligible Restricted Stock will vest on the one year anniversary of
the Vesting Commencement Date and one-sixteenth (1/16) of the Eligible
Restricted Stock will vest quarterly




-1-

--------------------------------------------------------------------------------





thereafter, in each case, subject to the Participant continuing to be a Service
Provider through each vesting date.
By Participant’s signature and the signature of the representative of Palo Alto
Networks, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock is granted under and governed by the terms and
conditions of the Plan and this Agreement. Participant has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.


PARTICIPANT
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
By
 
 
 
 
 
Senior Vice President & General Counsel
Print Name
 
Title

Address:
Address 1
Address 2




-2-

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT


1.Grant of Restricted Stock. The Company hereby grants to the Participant named
in the Notice of Grant (the “Participant”) under the Plan for past services and
as a separate incentive in connection with his or her services and not in lieu
of any salary or other compensation for his or her services, an Award of Shares
of Restricted Stock, subject to all of the terms and conditions in this
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.
2.Escrow of Shares.
(a)All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.
(b)The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.
(c)Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.


-3-

--------------------------------------------------------------------------------





(d)The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.
(f)In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. If Participant receives rights or warrants with respect to any
unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants.
(g)The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.


-4-

--------------------------------------------------------------------------------





3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Shares of Restricted Stock awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Shares of
Restricted Stock scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in Participant in accordance with any of the
provisions of this Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock will be considered as having vested as of the
date specified by the Administrator.
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Shares of
Restricted Stock that have not vested at the time of Participant’s termination
as a Service Provider for any reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company upon the
date of such termination and Participant will have no further rights thereunder.
Participant will not be entitled to a refund of the price paid for the Shares of
Restricted Stock, if any, returned to the Company pursuant to this Section 5.
Participant hereby appoints the Escrow Agent with full power of substitution, as
Participant’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of Participant to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such termination of service.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.


-5-

--------------------------------------------------------------------------------





7.Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit or require Participant to satisfy such
tax withholding obligation, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any tax withholding obligations by
reducing the number of Shares otherwise deliverable to Participant and, until
determined otherwise by the Company, this will be the method by which such tax
withholding obligations are satisfied. To the extent determined appropriate by
the Company in its discretion, it will have the right (but not the
obligation) to satisfy any tax withholding obligations through the use of the
method described in (d) above If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3 or 4 or tax withholding obligations related to the
applicable Shares otherwise are due, Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent. Except as provided in Section 2(f), after such
issuance,


-6-

--------------------------------------------------------------------------------





recordation and delivery, Participant will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Palo Alto Networks, Inc.,
3300 Olcott Street, Santa Clara, CA, 95054, or at such other address as the
Company may hereafter designate in writing.
11.Grant is Not Transferable. Except to the limited extent provided in Section
6, the unvested Shares subject to this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of any unvested
Shares of Restricted Stock subject to this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.


-7-

--------------------------------------------------------------------------------





12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
13.Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body or
the securities exchange on which the Shares are then registered, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Administrator will, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Administrator may establish from time to time for reasons of administrative
convenience.
14.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
15.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted


-8-

--------------------------------------------------------------------------------





Stock that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
18.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
19.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.
20.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21.Forfeiture or Clawback. The Restricted Stock (including any proceeds, gains
or other economic benefit received by the Participant from a subsequent sale of
Shares issued upon vesting) will be subject to the Company’s compensation
recovery or clawback policy currently in effect and


-9-

--------------------------------------------------------------------------------





any clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other Applicable
Laws.
22.Governing Law. This Agreement will be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Award of Restricted Stock or this
Agreement, the parties hereby submit to and consent to the jurisdiction of
California, and agree that such litigation will be conducted in the courts of
Santa Clara County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this Award of
Restricted Stock is made and/or to be performed.






-10-

--------------------------------------------------------------------------------


















PALO ALTO NETWORKS, INC.


APPENDIX- ISRAELI TAXPAYERS


2012 EQUITY INCENTIVE PLAN




ADOPTED


ON MAY 30, 2014









1

--------------------------------------------------------------------------------





PALO ALTO NETWORKS, INC.
(THE “COMPANY”)
APPENDIX – ISRAELI TAXPAYERS
2012 EQUITY INCENTIVE PLAN


1.Special Provisions for Persons who are Israeli Taxpayers
1.1This Appendix (the “Appendix”) to the Palo Alto Networks, Inc. 2012 Equity
Incentive Plan (the “Plan”) is effective as of May 30, 2014 (the “Effective
Date”).
1.2The provisions specified hereunder apply only to persons who are subject to
taxation by the State of Israel with respect to the Awards (as defined below).
1.3This Appendix applies with respect to the Awards under the Plan. The purpose
of this Appendix is to establish certain rules and limitations applicable to
Awards that may be granted under the Plan to Eligible Employees (as defined
below) from time to time, in compliance with the securities and other applicable
laws currently in force in the State of Israel. Except as otherwise provided by
this Appendix, all grants made pursuant to this Appendix shall be governed by
the terms of the Plan. This Appendix is applicable only to grants made after the
Effective Date. This Appendix complies with, and is subject to the ITO (as
defined below) and Section 102 (as defined below). For the avoidance of doubt,
the provisions of this Appendix shall not alter the vesting terms of any Award
as may be specified by the Administrator, and such vesting terms of the Award
may be different and include other limitations and restrictions.
1.4The Plan and this Appendix shall be read together. In any case of
contradiction, whether explicit or implied, between the provisions of this
Appendix and the Plan, the provisions of this Appendix shall govern.
2.Definitions.
Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Appendix:
“3(i) Award” means an Award that is subject to taxation pursuant to Section 3(i)
of the ITO which has been granted to any person who is NOT an Eligible 102
Participant.


2

--------------------------------------------------------------------------------





“102 Capital Gains Track” means the tax track set forth in Section 102(b)(2) or
Section 102(b)(3) of the ITO, as the case may be.
“102 Capital Gains Track Grant” means a 102 Trustee Grant qualifying for the
special tax treatment under the 102 Capital Gains Track.
“102 Earned Income Track” means the tax track set forth in Section 102(b)(1) of
the ITO.
“102 Earned Income Track Grant” means a 102 Trustee Grant qualifying for the
ordinary income tax treatment under the 102 Earned Income Track.
“102 Trustee Grant” means an Award granted pursuant to Section 102(b) of the ITO
and held in trust by a Trustee for the benefit of the Eligible 102 Participant,
or being supervised by the Trustee, and includes 102 Capital Gains Track Grants
or 102 Earned Income Track Grants.
“Affiliate” means any Parent or Subsidiary that is an “employing company” within
the meaning of Section 102(a) of the ITO.
“Controlling Shareholder” as defined under Section 32(9) of the ITO, means an
individual who prior to the grant or as a result of the exercise of any Award,
holds or would hold, directly or indirectly, in his name or with a relative (as
defined in the ITO) (i) 10% or more of the outstanding shares of the Company,
(ii) 10% or more of the voting power of the Company, (iii) the right to hold or
purchase 10% or more of the outstanding equity or voting power, (iv) the right
to obtain 10% or more of the “profit” of the Company (as defined in the ITO), or
(v) the right to appoint a Director.
“Election” means the Company’s election of the type (i.e., between 102 Capital
Gains Track or 102 Earned Income Track) of 102 Trustee Grants that it will make
under the Plan, as filed with the ITA.
“Eligible Employee” means (i) selected employees and officers of the Company or
an Affiliate or Directors and (ii) selected Consultants, to whom Awards shall be
made, under the Plan, by the Administrator.
“Eligible 102 Participant” means an individual employed by the Company or by an
Affiliate or a Director, who is not a Controlling Shareholder.
“ITA” means the Israeli Tax Authority.
“ITO” means the Israeli Income Tax Ordinance (New Version) 1961, and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the ITO Rules, all as may be amended from time
to time.
“ITO Rules” means the Income Tax Rules (Tax Benefits in Share Issuance to
Employees) 5763-2003.


3

--------------------------------------------------------------------------------





“Non-Trustee Grant” means an Award granted to an Eligible 102 Participant
pursuant to Section 102(c) of the ITO and not held in trust or being supervised
by a Trustee.
“Required Holding Period” means the requisite period prescribed by the Section
102 and the ITO Rules, or such other period as may be required by the ITA, with
respect to 102 Trustee Grants, during which Awards granted by the Company and
the Shares issued upon the exercise of Awards must be held or supervised by the
Trustee for the benefit of the person to whom it or they were granted or issued,
as the case may be. As of the Effective Date, the Required Holding Period for
102 Capital Gains Track Grants is twenty four (24) months from the date the
Awards are deposited with or under the supervision of the Trustee.
“Section 102” means the provisions of Section 102 of the ITO, as amended from
time to time.
“Trustee” means a person or entity designated by the Board to serve as a trustee
and/or supervising trustee and approved by the ITA in accordance with the
provisions of Section 102(a) of the ITO.
“Trust Agreement” means the agreement(s) between the Company and the Trustee
regarding Awards granted under this Appendix, as in effect from time to time.
3.Types of Grants and Section 102 Election.
3.1Grant of Awards made pursuant to Section 102, shall be made pursuant to
either (a) Section 102(b)(2) or Section 102(b)(3) of the ITO as the case may be,
as 102 Capital Gains Track Grants, or (b) Section 102(b)(1) of the ITO as 102
Earned Income Track Grants. The Company’s Election regarding the type of 102
Trustee Grant it elects to make shall be filed with the ITA. Once the Company
has filed such Election, it may change the type of 102 Trustee Grant that it
elects to make only after the lapse of at least twelve (12) months from the end
of the calendar year in which the first grant was made pursuant to the previous
Election, in accordance with Section 102. For the avoidance of doubt, such
Election shall not prevent the Company from granting Non-Trustee Grants to
Eligible 102 Participants at any time.
3.2Eligible 102 Participants may receive only 102 Trustee Grants or Non-Trustee
Grants under this Appendix. Eligible Employees who are not Eligible 102
Participants may be granted only 3(i) Awards under this Appendix.
3.3No 102 Trustee Grants may be made effective pursuant to this Appendix until
thirty (30) days after the requisite filings required by the ITO (including
specific tax rulings, where applicable) and the ITO Rules have been filed with
the ITA.


4

--------------------------------------------------------------------------------





3.4The Award agreement or documents evidencing the Awards granted or Shares
issued pursuant to the Plan and this Appendix shall indicate whether the grant
is a 102 Trustee Grant, a Non-Trustee Grant or a 3(i) Grant; and, if the grant
is a 102 Trustee Grant, whether it is a 102 Capital Gains Track Grant or a 102
Earned Income Track Grant.
4.Terms And Conditions of 102 Trustee Grants.
4.1Each 102 Trustee Grant will be deemed granted on the date of grant, in
accordance with the provisions of Section 102 and the Trust Agreement.
4.2Each 102 Trustee Grant granted to an Eligible 102 Participant shall be held
by, or supervised by, the Trustee and each certificate for Shares acquired
pursuant to a 102 Trustee Grant shall be issued to and registered in the name of
a Trustee and shall be held in trust for the benefit of the Eligible Employee,
or in the case of supervised trustee in the name of the Eligible Employee under
the supervison of the Trustee, for the Required Holding Period. After
termination of the Required Holding Period, the Trustee may release such Awards
and any such Shares or in the case of supervisior trustee end its supervision
regarding such 102 Trustee Awards or Shares and release any consideration
received in connection with such Awards or Shares, provided that: (i) the
Trustee has received an acknowledgment from the ITA that the Eligible Employee
has paid any applicable tax due pursuant to the ITO; or (ii) the Trustee and/or
the Company withholds any applicable tax due pursuant to the ITO. The Trustee
shall not release any 102 Trustee Awards or Shares issued thereunder or end its
supervision regarding such 102 Trustee Awards or Shares prior to the full
payment of the Eligible Employee's tax liabilities.
4.3Each 102 Trustee Grant (whether a 102 Capital Gains Track Grant or a 102
Earned Income Track Grant, as applicable) shall be subject to the relevant terms
of Section 102 and the ITO, which shall be deemed an integral part of the 102
Trustee Grant and shall prevail over any term contained in the Plan, this
Appendix or any Award agreement that is not consistent therewith. Any provision
of the ITO and any approvals by the ITA not expressly specified in this Appendix
or any document evidencing a grant that are necessary to receive or maintain any
tax benefit pursuant to Section 102 shall be binding on the Eligible 102
Participant. The Trustee and the Eligible 102 Participant granted a 102 Trustee
Grant shall comply with the ITO, and the terms and conditions of the Trust
Agreement entered into between the Company and the Trustee. For the avoidance of
doubt, it is reiterated that compliance with the ITO specifically includes
compliance with the ITO Rules. Further, the Eligible 102 Participant agrees to
execute any and all documents which the Company or the Trustee may reasonably
determine to be necessary in order to comply with the provision of any
applicable law, and, particularly, Section 102.


5

--------------------------------------------------------------------------------





4.4During the Required Holding Period, the Eligible 102 Participant shall not
release or sell or require the Trustee to release or sell the Awards or Shares
and other shares received subsequently following any realization of rights
derived from Awards or Shares (including stock dividends) to a third party to
the Eligible 102 Participant, as the case may be, unless permitted to do so by
applicable law. Notwithstanding the foregoing, the Trustee may, pursuant to a
written request and subject to applicable law, release and transfer such Shares
to a designated third party (or in connection with a supervisior trustee, the
release of consideration received in connection with the Awards and Shares),
provided that both of the following conditions have been fulfilled prior to such
transfer: (i)  all taxes required to be paid upon the release and transfer of
the Shares have been withheld for transfer to the ITA; and (ii) the Trustee has
received written confirmation from the Company that all requirements for such
release and transfer have been fulfilled according to the terms of the Company’s
corporate documents, the Plan, any applicable agreement and any applicable law.
To avoid doubt, such sale or release during the Required Holding Period will
result in different tax ramifications to the Eligible 102 Participant under
Section 102 of the ITO and the ITO Rules and/or any other regulations or orders
or procedures promulgated thereunder, which shall apply to and shall be borne
solely by such Eligible 102 Participant.
4.5In the event a stock dividend is declared and/or additional rights are
granted with respect to Shares which were issued upon an exercise of Awards
granted as 102 Trustee Grants, such dividend and/or rights shall also be subject
to the provisions of this Section 4 and the Required Holding Period for such
dividend shares and/or rights shall be measured from the commencement of the
Required Holding Period for the Awards with respect to which the dividend was
declared and/or rights granted. In the event of a cash dividend on Shares, the
Trustee shall transfer the dividend proceeds to the Eligible 102 Participant
after deduction of taxes and mandatory payments in compliance with applicable
withholding requirements.
4.6If an Award which is granted as a 102 Trustee Grant is exercised or vests
during the Required Holding Period, the Shares issued upon such exercise or
vesting shall be issued in the name of the Trustee for the benefit of the
Eligible 102 Participant or in the case of supervisior trustee under the
supervison of the Trustee. If such Shares are issued after the Required Holding
Period has lapsed, the Shares issued upon such exercise or vesting shall, at the
election of the Eligible 102 Participant, either (i) be issued in the name of
the Trustee or in the case of supervisior trustee in the name of the Eligible
102 Participant under the Supervision of the Trustee, or (ii) be transferred to
the Eligible 102 Participant directly, provided that the Eligible 102
Participant first complies with all applicable provisions of the Plan and pays
all taxes which apply on the Shares or to such transfer of Shares.


6

--------------------------------------------------------------------------------





4.7To avoid doubt, notwithstanding anything to the contrary in the Plan, no
grant qualifying as a 102 Trustee Grant shall be substituted for payment in cash
or any other form of consideration, including Awards or Shares, in the absence
of an express approval of the ITA in advance for such substitution
5Assignability.
As long as Awards or Shares are held by the Trustee on behalf of the Eligible
102 Participant, or supervised by the Trustee, all rights of the Eligible 102
Participant over the Awards or Shares are personal, cannot be transferred,
assigned, pledged or mortgaged, other than by will or laws of descent and
distribution.
6Tax Consequences.
6.1Any tax consequences arising from the grant, exercise or vesting of any
Award, from the payment for Shares covered thereby, or from any other event or
act (of the Company, and/or its Affiliates, and the Trustee or the Eligible
Employee), hereunder, shall be borne solely by the Eligible Employee. The
Company and/or its Affiliates, and/or the Trustee shall be entitled to withhold
taxes according to the requirements under the applicable laws, rules, and
regulations, including withholding taxes at source. Furthermore, the Eligible
Employee shall agree to indemnify the Company and/or its Affiliates and/or the
Trustee and hold them harmless against and from any and all liability for any
such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Eligible Employee. The Company or any of its
Affiliates and the Trustee may make such provisions and take such steps as it
may deem necessary or appropriate for the withholding of all taxes required by
law to be withheld with respect to Awards granted under the Plan and the
exercise or vesting or sale thereof, including, but not limited, to (i)
deducting the amount so required to be withheld from any other amount then or
thereafter payable to an Eligible Employee, and/or (ii) requiring an Eligible
Employee to pay to the Company or any of its Affiliates the amount so required
to be withheld as a condition of the issuance, delivery, distribution or release
of any Shares, and/or (iii) by causing the exercise of Awards and/or the sale of
Shares held by or on behalf of an Eligible Employee, or supervised by the
Trustee, to cover such liability, up to the amount required to satisfy minimum
statuary withholding requirements. In addition, the Eligible Employee will be
required to pay any amounts which exceed the tax to be withheld and remitted to
the tax authorities, pursuant to applicable tax laws, regulations and rules.
6.2With respect to Non-Trustee Grants, if the Eligible Employee ceases to be
employed by the Company or any Affiliate, the Eligible 102 Participant shall
extend to the Company and/or its Affiliate


7

--------------------------------------------------------------------------------





a security or guarantee for the payment of tax due at the time of sale of Shares
to the satisfaction of the Company, all in accordance with the provisions of
Section 102 of the ITO and the ITO Rules.
7.Governing Law and Jurisdiction.
Notwithstanding any other provision of the Plan, with respect to Eligible
Employees subject to this Appendix, the Plan and all instruments issued
thereunder or in connection therewith shall be governed by, and interpreted in
accordance with, the laws of the State of Israel applicable to contracts made
and to be performed therein.
8.Securities Laws.
Without derogation from any provisions of the Plan, all grants pursuant to this
Appendix shall be subject to compliance with the Israeli Securities Law, 1968,
and the rules and regulations promulgated thereunder.






* * * * * * *






8

--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Restricted Stock Unit Award Agreement for Non-U.S. Participants and the
Addendum to the Restricted Stock Unit Award Agreement for Non-U.S. Participants
(the “Addendum”) (together, the “Award Agreement”) and the Israeli Appendix to
the Palo Alto Networks, Inc. 2012 Equity Incentive Plan (the "Israeli
Appendix").


NOTICE OF RESTRICTED STOCK UNIT GRANT


Participant:
 
 
Address:
 
 
 
 
 



The Trustee (as defined in the Restricted Stock Unity Award Agreement for
Non-U.S. Participants) has been granted for your benefit the right to receive an
Award of Restricted Stock Units, subject to the terms and conditions of the
Plan, this Award Agreement, and the Trust Agreement between the Company and/or
its Affiliate and the trustee elected by the Company and/or its Affiliate (the
"Trust Agreement") as follows:
Grant Number
 
 
 
Date of Grant
 
 
 
Required Holding Period
 
 
 
(If Under the 102 Capital Gains Track)
 
 
 
Vesting Commencement Date
 
 
 
Number of Restricted Stock Units
 
 
 

Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Unit will vest in accordance with the following schedule:
Twenty-five percent (25%) of the Restricted Stock Units will vest on the one
(1) year anniversary of the Vesting Commencement Date, and twenty-five percent
(25%) of the Restricted Stock Units will vest each year thereafter on the same
day as the Vesting Commencement Date, subject to Participant


1

--------------------------------------------------------------------------------





continuing to be a Service Provider through each such date, as further described
in Section 10(j) of the Award Agreement.
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.


By Participant’s signature and the signature of the representative of Palo Alto
Networks, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock Units is granted under and governed by the terms
and conditions of the Plan, this Award Agreement, the Israeli Appendix and the
Trust Agreement, including the Terms and Conditions of Restricted Stock Unit
Grant for Non-U.S. Participants, attached hereto as Exhibit A, and the Addendum,
attached hereto as Exhibit B, all of which are made a part of this document.
Participant has reviewed the Plan, this Award Agreement, the Israeli Appendix
and the Trust Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan, the Award Agreement, the Israeli Appendix and the
Trust Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan, the Award Agreement, the Israeli Appendix and the Trust
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated below.
PARTICIPANT
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
By
 
 
 
Print Name
 
Title
 
 
 
Residence Address:
 
 
 
 
 
 
 
 







2

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
FOR NON-U.S. PARTICIPANTS


1.Grant. The Company hereby grants to the Trustee elected by the Company and/or
its Affiliate (the "Trustee") for the benefit of the individual named in the
Notice of Grant attached as Part I of this Award Agreement (the
“Participant”) under the Plan an Award of Restricted Stock Units, subject to all
of the terms and conditions in this Award Agreement, the Plan, which is
incorporated herein by reference, the Israeli Appendix and the Trust Agreement.
Subject to Section 18(c) of the Plan, in the event of a conflict among the terms
and conditions of the Plan, the terms and conditions of this Award Agreement and
the Israeli Appendix, the terms and conditions of the Plan will prevail. This
Award Agreement shall be governed by and shall conform with and be interpreted
so as to comply with the requirements of Section 102.
Capital Gains Award
The Restricted Stock Units shall be granted to Eligible 102 Participants as 102
Capital Gains Track Grants under the 102 Capital Gains Track. The Restricted
Stock Units together with any additional rights that may be granted to Eligible
102 Participants in connection with such Awards (the "Additional Rights"), shall
be allocated to the Trustee on the Eligible 102 Participants' behalf in
accordance with the provisions of Section 102, under the Capital Gains Track.
By executing this Award Agreement, the Eligible 102 Participant confirms and
acknowledges that the Eligible 102 Participant: (i) read the Plan, the Award
Agreement, the Israeli Appendix and the Trust Agreement, and understands and
accepts their terms and conditions; (ii) understands the provisions of Section
102 and the Capital Gains Track; and (iii) he/she is aware of the fact that the
Company agreed to grant the Restricted Stock Units to the Eligible 102
Participant based on the foregoing confirmation and acknowledgement of the
Eligible 102 Participant.
the Eligible 102 Participant confirms as follows:


i.
With respect to any 102 Award, unless permitted and to the extent allowable by
the provisions of Section 102 and any rules or regulation or orders or
procedures promulgated thereunder and under the Plan and/or the Israeli
Appendix, an Eligible 102 Participant shall not sell or release from trust any
Share received upon the vesting of any 102 Award and/or any share received
subsequently following any realization of rights, including without limitation,
bonus shares, until the lapse of the Required Holding Period. Notwithstanding
the above, if any such sale or release occurs during the Required Holding
Period, the sanctions under Section 102 and under any rules or regulation or
orders or



3

--------------------------------------------------------------------------------





procedures promulgated thereunder shall apply to and shall be borne by such
Eligible 102 Participant.
ii.
Notwithstanding anything to the contrary, the Trustee shall not release any
Shares allocated or issued upon vesting of 102 Awards prior to the full payment
of the Eligible 102 Participant’s tax liabilities arising from 102 Awards or
until the Trustee has ensured the payment of the tax liabilities arising from
102 Awards which were granted to him and/or any Shares allocated or issued upon
vesting of such Awards.

iii.
The Eligible 102 Participant hereby undertakes to release the Trustee from any
liability in respect of any action or decision taken and executed in good faith
in relation with the Plan, or any 102 Awards or Share granted to the Eligible
102 Participant thereunder.

iv.
All benefits arising from the 102 Awards, including share dividends (bonus
shares) shall be deposited with the Trustee for the duration of the Required
Holding Period, and the provisions of Section 102 shall apply to such benefits.

2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable Tax-Related Items as defined and set forth
in Section 7. Subject to the provisions of Section 4, such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period sixty (60) days following the vesting
date. In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of the payment of any Restricted Stock Units payable
under this Agreement.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs, as further described in Section 10(j).
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock Units at any time, subject to the terms of the Plan.
If so accelerated, such Restricted Stock Units will be considered as having
vested as of the date specified by the Administrator. The payment of Shares
vesting pursuant to this Section 4 shall in all cases be paid at a time or in a
manner than is exempt from, or complies with, Section 409A.


4

--------------------------------------------------------------------------------





Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement that it and all payments and benefits
hereunder be exempt from, or comply with, the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Award Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply. Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2). For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.1 
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income tax, social insurance and health tax, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant (“Tax-Related
Items”). Participant acknowledges that, regardless of any action taken by the
Trustee, the Company or, if different, the Parent or Subsidiary employing or
retaining Participant  __________
1 Section 409A applies to and is relevant only for Participants who are U.S.
taxpayers.


5

--------------------------------------------------------------------------------





(the “Employer”), the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Trustee, the Company or the Employer. Participant further acknowledges
that the Trustee, the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Units, the subsequent sale
of Shares acquired pursuant to such settlement and the receipt of any dividends
or dividend equivalents; and (ii) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Restricted Stock Units
to reduce or eliminate Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if Participant is subject to Tax-Related
Items in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Trustee, the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit or require Participant to satisfy such
Tax-Related Items, in whole or in part (without limitation) by (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares, or
(c) selling a sufficient number of such Shares otherwise deliverable to
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise).  To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any Tax-Related Items by reducing the number of
Shares otherwise deliverable to Participant and, until determined otherwise by
the Company, this will be the method by which such tax withholding obligations
are satisfied.
Depending on the withholding method, the Company, the Employer and/or the
Trustee may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding rates or other applicable withholding rates,
including maximum applicable rates, in which case Participant will receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in Shares. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
If Participant fails to make satisfactory arrangements for the payment of any
Tax-Related Items hereunder at the time any applicable Restricted Stock Units
otherwise are scheduled to vest pursuant to Sections 3 or 4 or Tax-Related Items
related to Restricted Stock Units otherwise are due, Participant will
permanently forfeit such Restricted Stock Units and any right to receive Shares
thereunder and the Restricted Stock Units will be returned to the Company at no
cost to the Company.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued,


6

--------------------------------------------------------------------------------





recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10.Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that:
(a)
the Plan is established voluntarily by the Company and it is discretionary in
nature;

(b)
the grant of the Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;

(c)
all decisions with respect to future Restricted Stock Units or other grants, if
any, will be at the sole discretion of the Company;

(d)
the Restricted Stock Unit grant and Participant’s participation in the Plan
shall not be interpreted as forming an employment or service contract with the
Company, the Employer, or any Parent or Subsidiary;

(e)
Participant is voluntarily participating in the Plan;

(f)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units
are not intended to replace any pension rights or compensation;

(g)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income and value of same, are not part of normal or expected
compensation for any purposes, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments,



7

--------------------------------------------------------------------------------





bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;
(h)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(i)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from the termination of Participant as a
Service Provider (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or rendering services or the terms of Participant’s employment or
service agreement, if any), and in consideration of the grant of the Restricted
Stock Units to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any Parent
or Subsidiary or the Employer, waives Participant’s ability, if any, to bring
any such claim, and releases the Company, any Parent or Subsidiary and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim;

(j)
for purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or rendering services or the terms of Participant’s employment or
service agreement, if any) and Participant’s right to vest in the Restricted
Stock Units under the Plan, if any, will terminate as of such date and will not
be extended by any notice period (e.g., Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where
Participant is employed or rendering services or the terms of Participant’s
employment or service agreement, if any); the Administrator shall have the
exclusive discretion to determine when Participant is no longer
actively providing services for purposes of Participant’s Restricted Stock Unit
grant (including whether Participant may still be considered to be providing
services while on a leave of absence);

(k)
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor to be exchanged,



8

--------------------------------------------------------------------------------





cashed out or substituted for, in connection with any corporate transaction
affecting the Shares; and
(l)
Participant acknowledges and agrees that neither the Company, the Employer nor
any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.

11.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with
Participant’s own personal tax, legal and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan.
12.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Employer, the
Company and any Parent or Subsidiary for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan.
Participant understands that Data may be transferred to a third-party stock plan
service provider as may be selected by the Company, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting
Participant’s local human resources representative. Participant authorizes the
Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the


9

--------------------------------------------------------------------------------





Plan. Participant understands that Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant’s local human
resources representative. Further, Participant understands that Participant is
providing the consents herein on a purely voluntary basis. If Participant does
not consent, or if Participant later seeks to revoke Participant’s consent,
Participant’s status as a Service Provider and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Participant
Restricted Stock Units or other equity awards or administer or maintain such
awards. Therefore, Participant understands that refusing or withdrawing
Participant’s consent may affect Participant’s ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, Participant understands that Participant may
contact Participant’s local human resources representative.
13.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Palo Alto Networks,
Inc., 3300 Olcott Street, Santa Clara, CA, 95404, or at such other address as
the Company may hereafter designate in writing.
14.Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
15.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any local,
state, federal or foreign law, the tax code and related regulations or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other Applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such local, state, federal or


10

--------------------------------------------------------------------------------





foreign law or securities exchange and to obtain any such consent or approval of
any such governmental authority or securities exchange.
17.Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
18.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
19.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
20.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
21.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
22.Modifications to the Agreement. This Award Agreement and the Trust Agreement
constitute the entire understanding of the parties on the subjects covered.
Participant expressly warrants that he or she is not accepting this Award
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Award Agreement, the Trust
Agreement or the Plan can be made only in an express written contract executed
by a duly authorized officer of the Company. Notwithstanding anything to the
contrary in the Plan or this Award Agreement, the Company reserves the right to
revise this Award Agreement as it deems necessary or advisable, in its sole
discretion and without the consent of Participant, to comply with Section 409A
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A in connection to this Award of Restricted Stock Units.


11

--------------------------------------------------------------------------------





23.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
24.Governing Law. This Award Agreement will be governed by the laws of
California without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of California, and agree that such litigation will be conducted
in the courts of Santa Clara County, California, U.S.A., or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.
25.Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
26.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Restricted
Stock Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
27.Addendum. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Unit Award shall be subject to any special terms and conditions
set forth in the Addendum for Participant’s country. Moreover, if Participant
relocates to one of the countries included in the Addendum, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Addendum
constitutes part of this Award Agreement.
28.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other Participant.




12

--------------------------------------------------------------------------------





EXHIBIT B


ADDENDUM
TO THE RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR ELIGIBLE 102 PARTICIPANTS


Confirmation Letter – Trustee 102 Awards


I hereby confirm the following in relation to all awards granted to me under
employee equity benefit plans implemented by the Company and/or the Employer in
Israel (the "Awards"), until I am notified otherwise by the Company and/or the
Employer:


1.
The Awards shall be granted to me under the provisions of the 102 Capital Gains
Track according to Section 102(b)(2) and 102(b)(3) of the Israeli Income Tax
Ordinance and shall be held by the Trustee.



2.
I am familiar with and understand the provisions of Section 102 in general, and
the tax arrangement under the Capital Gains Track in particular, and agree to
comply with such provisions, as amended from time to time. Therefore, I agree
that Awards granted to me, and the ordinary shares that may be derived from such
Awards, will be held or controlled by the Trustee for at least the duration of
the Required Holding Period, as determined in Section 102.



3.
I agree to the trust deed signed between the Company and the Trustee.



4.
I understand that any release of such Awards or ordinary shares from trust
(including any sale) prior to the lapse of the Required Holding Period, will
result in taxation at my marginal tax rate, including social security and health
tax contributions.



13

--------------------------------------------------------------------------------







5.
I authorize the Company, the Employer, or their agents, to provide the Trustee
with any information required for the purpose of administrating the grant of the
Awards.



6.
I declare that I am a resident of the state of Israel for tax purposes and agree
to notify the Company and/or the Employer upon any change in the residence
address and acknowledges that if I cease to be an Israeli resident or if my
engagement with the Company or the Employer is terminated, the Awards and
underlying ordinary shares shall remain subject to Section 102, the Trust
Agreement and the applicable equity plan and grant document.



7.
I understand that the beneficial tax treatment under the Capital Gains Track is
subject to compliance with certain terms and conditions. If such terms and
conditions are not complied with, I understand that my Awards may be subject to
a different tax arrangement and may be subject to taxation at my marginal tax
rate, in addition to deductions of appropriate social security and health tax
contributions.



8.
I have had the opportunity to obtain the advice of counsel prior to accepting
this letter.









Confirmation:


Name of Employee: __________________


Signature: __________________________






14